Exhibit 10.3
RECEIVABLES SALE AGREEMENT
dated as of October 31, 2000
BETWEEN
TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
as Seller,
AND
TENNECO AUTOMOTIVE RSA COMPANY,
as Buyer

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I. PURCHASE
    2  
 
       
Section 1.1 [Reserved]
    2  
Section 1.2 Purchase of Receivables
    2  
Section 1.3 Payment for the Purchases
    3  
Section 1.4 Deemed Collections
    4  
Section 1.5 Payments and Computations, Etc
    5  
Section 1.6 Transfer of Records
    5  
Section 1.7 Characterization
    5  
 
       
ARTICLE II. REPRESENTATIONS AND WARRANTIES
    6  
 
       
Section 2.1 Representations and Warranties of Seller
    6  
 
       
ARTICLE III. CONDITIONS OF PURCHASES
    10  
 
       
Section 3.1 Conditions Precedent to Purchases
    10  
Section 3.2 Conditions Precedent to Subsequent Payments
    10  
 
       
ARTICLE IV. COVENANTS
    10  
 
       
Section 4.1 Affirmative Covenants of Seller
    10  
Section 4.2 Negative Covenants of Seller
    14  
 
       
ARTICLE V. TERMINATION EVENTS
    16  
 
       
Section 5.1 Termination Events
    16  
Section 5.2 Remedies
    17  
 
       
ARTICLE VI. INDEMNIFICATION
    17  
 
       
Section 6.1 Indemnities by Seller
    17  
Section 6.2 Other Costs and Expenses
    19  
 
       
ARTICLE VII. MISCELLANEOUS
    19  
 
       
Section 7.1 Waivers and Amendments
    19  
Section 7.2 Notices
    20  
Section 7.3 Protection of Ownership Interests of Buyer
    20  
Section 7.4 Confidentiality
    21  
Section 7.5 Bankruptcy Petitions
    21  
Section 7.6 Limitation of Liability
    22  
Section 7.7 CHOICE OF LAW
    22  
Section 7.8 CONSENT TO JURISDICTION
    22  
Section 7.9 WAIVER OF JURY TRIAL
    22  
Section 7.10 Integration; Binding Effect; Survival of Terms
    23  
Section 7.11 Counterparts; Severability; Section References
    23  

EXHIBITS

       
Exhibit I
  Definitions
Exhibit II
  Places of Business; Locations of Records; Federal Employer Identification
Number(s); Other Names
Exhibit III
  Lock-Boxes; Collection Accounts; Collection Banks
Exhibit IV
  [Form of] Compliance Certificate
Exhibit V
  Credit and Collection Policy
Exhibit VI
  Form of Subordinated Note

 



--------------------------------------------------------------------------------



 



RECEIVABLES SALE AGREEMENT
          THIS RECEIVABLES SALE AGREEMENT, dated as of October 31, 2000, is by
and between TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware corporation
(the “Seller”), and TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation
(“Buyer”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I hereto or,
if not defined therein, in Exhibit I to the Receivables Purchase Agreement.
PRELIMINARY STATEMENTS
     Seller now owns, and from time to time hereafter will own, Receivables.
Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase from
Seller, all of Seller’s right, title and interest in and to such Receivables,
together with the Related Security and Collections with respect thereto.
     Seller and Buyer intend the transactions contemplated hereby to be true
sales or other outright assignments of Receivables from Seller to Buyer,
providing Buyer with the full benefits of ownership of such Receivables, and
neither Seller nor Buyer intends these transactions to be, or for any purpose to
be characterized as, loans from Buyer to Seller.
     Following the purchase of Receivables from Seller, Buyer will sell
undivided interests therein and in the associated Related Security and
Collections pursuant to that certain Receivables Purchase Agreement dated as of
October 31, 2000 (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “Receivables Purchase
Agreement”) among Buyer, Seller, as Servicer, Jupiter Securitization Corporation
(“Conduit”), the financial institutions from time to time party thereto as
“Financial Institutions” and Bank One, NA or any successor agent appointed
pursuant to the terms of the Receivables Purchase Agreement, as agent for
Conduit and such Financial Institutions (in such capacity, the “Agent”).
AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual agreements herein contained and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I.
PURCHASE
          Section 1.1 [Reserved].
          Section 1.2 Purchase of Receivables.
          (a) Effective on the Purchase Date, in consideration for the Purchase
Price and upon the terms and subject to the conditions set forth herein, Seller
does hereby sell, assign, transfer, set-over and otherwise convey to Buyer,
without recourse (except to the extent expressly provided herein), and Buyer
does hereby purchase and acquire from Seller, all of Seller’s right, title and
interest in and to all Receivables existing as of the Initial Cutoff Date and
all such thereafter arising through and including the Purchase Termination Date,
together, in each case, with all Related Security relating thereto and all
Collections thereof. Buyer shall be obligated to pay the Purchase Price for the
Receivables in accordance with Section 1.3. In connection with each payment of
the Purchase Price for any Receivable, Buyer may request that Seller deliver,
and Seller shall deliver, such approvals, opinions, information, reports or
documents as Buyer may reasonably request.
          (b) It is the intention of the parties hereto that the sale of the
Receivables made hereunder shall constitute a true sale thereof, which sale is
absolute and irrevocable and provides Buyer with the full benefits of ownership
of the Receivables. Except for the Deemed Collections owed pursuant to
Section 1.4, the sale of Receivables hereunder is made without recourse to
Seller; provided, however, that (i) Seller shall be liable to Buyer for all
representations, warranties, covenants and indemnities made by Seller pursuant
to the terms of the Transaction Documents to which Seller is a party, and
(ii) such sale does not constitute and is not intended to result in an
assumption by Buyer or any assignee thereof of any obligation of Seller or any
other Person arising in connection with the Receivables, the related Contracts
and/or other Related Security or any other obligations of Seller. In view of the
intention of the parties hereto that the sale of Receivables made hereunder
shall constitute a sale of such Receivables rather than a loan secured thereby,
Seller agrees that it will, on or prior to the Purchase Date and in accordance
with Section 4.1 (e)(ii), mark its master data processing records relating to
the Receivables with a legend acceptable to Buyer and to the Agent (as Buyer’s
assignee), evidencing that Buyer has purchased or otherwise acquired such
Receivables as provided in this Agreement and to note in its financial
statements that Seller’s Receivables have been sold or otherwise conveyed
outright to Buyer. Upon the request of Buyer or the Agent (as Buyer’s assignee),
Seller will execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to perfect and maintain the
perfection of Buyer’s ownership interest in the Receivables and the Collections
with respect thereto, or as Buyer or the Agent (as Buyer’s assignee) may
reasonably request.

2



--------------------------------------------------------------------------------



 



          Section 1.3 Payment for the Purchase.
          (a) The Purchase Price for the Purchase of Receivables and in
existence as of the Initial Cutoff Date shall be payable in full by Buyer to
Seller on the date hereof; and shall be paid to Seller in the following manner:
     (i) by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its sale of an interest in such
Receivables to the Agent for the benefit of the Purchasers under the Receivables
Purchase Agreement or other cash on hand; and
     (ii) the balance, by delivery of the proceeds of a subordinated revolving
loan from Seller to Buyer (a “Subordinated Loan ”) in an amount not to exceed
the lesser of (A) the remaining unpaid portion of such Purchase Price, and
(B) the maximum Subordinated Loan that could be borrowed without rendering
Buyer’s Net Worth less than the Required Capital Amount. Seller is hereby
authorized by Buyer to endorse on the schedule attached to the Subordinated Note
an appropriate notation evidencing the date and amount of each advance
thereunder, as well as the date of each payment with respect thereto, provided
that the failure to make such notation shall not affect any obligation of Buyer
thereunder.
          (b) With respect to each Receivable arising on and after the Initial
Cutoff Date, the Purchase Price for each such Receivable shall be due and owing
in full by Buyer to Seller or its designee on the date such Receivable is
acquired (except that Buyer may, with respect to any such Purchase Price, offset
against such Purchase Price any amounts owed by Seller to Buyer hereunder and
which have become due but remain unpaid) and shall be paid to Seller on the next
occurring Weekly Settlement Date, in accordance with Section 1.3(e) and in the
following manner:
     first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its subsequent sale of an interest in the Receivables to
the Agent for the benefit of the Purchasers under the Receivables Purchase
Agreement or other cash on hand;
     second, by delivery of the proceeds of a Subordinated Loan, provided that
the making of any such Subordinated Loan shall be subject to the provisions set
forth in Section l.3(a)(ii); and
     third, unless Buyer or Seller has declared the Purchase Termination Date to
have occurred in accordance with this Agreement, by Buyer’s acceptance of a
contribution to its capital in an amount equal to the remaining unpaid balance
of such Purchase Price.
          (c) Subject to the limitations set forth in Section 1 .3(a)(ii),
Seller irrevocably agrees to advance each Subordinated Loan requested by Buyer
on or prior to the Purchase Termination Date. The Subordinated Loans owing to
Seller shall be evidenced by, and shall be payable in accordance with the terms
and provisions of its Subordinated Note and shall be payable solely from funds
which Buyer is not required under the Receivables Purchase

3



--------------------------------------------------------------------------------



 



Agreement to set aside for the benefit of, or otherwise pay over to, the Agent
for the benefit of the Purchasers.
          (d) From and after the Purchase Termination Date, (i) Seller shall not
be obligated to (but may, at its option) sell Receivables to Buyer and
(ii) Seller shall not be obligated to (but may, at its option) contribute
Receivables to Buyer’s capital pursuant to clause third of Section 1.3(b).
          (e) Although the Purchase Price for Receivables arising on or after
the Initial Cutoff Date shall be due and payable in full by Buyer to Seller on
the date such Receivable arises, settlement of the Purchase Price between Buyer
and Seller shall be effected on a weekly basis on Weekly Settlement Dates with
respect to all Receivables acquired during the same week and based on the
information contained in the Weekly Report delivered by the Servicer pursuant to
Article VIII of the Receivables Purchase Agreement for the week then most
recently ended. Although settlement shall be effected on Weekly Settlement
Dates, increases or decreases in the amount owing to Seller under the
Subordinated Note made pursuant to Section 1.3(b) and any contribution of
capital by Seller to Buyer made pursuant to Section 1.3(b) shall be deemed to
have occurred and shall be effective as of the last Business Day of the week
preceding such Weekly Settlement Date.
          Section 1.4 Deemed Collections.
          (a) If on any day:
          (i) the Outstanding Balance of a Receivable is:
     (A) reduced as a result of any defective or rejected or returned goods or
services, any discount or any negative adjustment or otherwise by Seller (other
than as a result of such Receivable becoming a Charged-Off Receivable or to
reflect cash Collections on account of the Receivables),
     (B) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction), or
     (ii) any of Seller’s representations and warranties set forth in
Sections 2.1(h), (i), (j), (l), (q), (r), (s), (t), the second and third
sentences of Section 2.1(p) hereof and the last clause (relating to bulk sales
laws) of Section 2.1(c) hereof are not true when made or deemed made with
respect to any Receivable,
then, in such event, Seller shall be deemed to have received a Collection of
such Receivable equal to (x) in the case of a reduction pursuant to
Section 1.4(a)(i)(A) or (B), the amount of such reduction, and (y) in the case
of a cancellation pursuant to Section 1.4(a)(i)(B) or a misrepresentation
described in Section 1.4(a)(ii), the Outstanding Balance of such Receivable
(calculated before giving effect to the applicable cancellation, if applicable)
(each Collection deemed to have been received pursuant hereto, a “Deemed
Collection”).

4



--------------------------------------------------------------------------------



 



          (b) If Seller is deemed to have received a Deemed Collection pursuant
to Section 1.4(a), Seller will pay the amount of the Deemed Collection to Buyer
in cash not later than the next Weekly Settlement Date after such deemed
receipt.
          Section 1.5 Payments and Computations, Etc. All amounts to be paid or
deposited by Buyer hereunder shall be paid or deposited in accordance with the
terms hereof on the day when due in immediately available funds to the account
of Seller designated from time to time by Seller or as otherwise directed by
Seller. In the event that any payment owed by any Person hereunder becomes due
on a day that is not a Business Day, then such payment shall be made on the next
succeeding Business Day. If any Person fails to pay any amount hereunder when
due, such Person agrees to pay, on demand, the Default Fee in respect thereof
until paid in full; provided, however, that such Default Fee shall not at any
time exceed the maximum rate permitted by applicable law. All computations of
the Default Fee payable hereunder shall be made on the basis of a year of
360 days for the actual number of days (including the first but excluding the
last day) elapsed.
          Section 1.6 Transfer of Records.
          (a) In connection with the Purchase of Receivables hereunder, Seller
hereby sells, transfers, assigns and otherwise conveys to Buyer all of Seller’s
right and title to, and interest in, the Records relating to all such
Receivables, without the need for any further documentation in connection with
their conveyance or Purchase. In connection with such transfer, Seller hereby
grants to each of Buyer, the Agent and the Servicer an irrevocable, non-
exclusive license to use, without royalty or payment of any kind, all software
used by Seller to account for the Receivables, to the extent necessary to
administer the Receivables, whether such software is owned by Seller or is owned
by others and used by Seller under license agreements with respect thereto,
provided that should the consent of any licensor of Seller to such grant of the
license described herein be required, Seller hereby agrees that upon the request
of Buyer (or the Agent as Buyer’s assignee), Seller will use its reasonable
efforts to obtain the consent of such third-party licensor. Each of the licenses
granted hereby shall be irrevocable, and shall terminate on the date this
Agreement terminates in accordance with its terms.
          (b) Seller (i) shall take such action reasonably requested by Buyer
and/or the Agent (as Buyer’s assignee), from time to time hereafter, that may be
necessary or appropriate to ensure that Buyer and its assigns under the
Receivables Purchase Agreement have an enforceable ownership interest in the
Records relating to the Receivables purchased from or contributed by Seller
hereunder, and (ii) shall use its reasonable efforts to ensure that Buyer, the
Agent and the Servicer each has an enforceable right (whether by license or
sublicense or otherwise) to use all of the computer software used to account for
the Receivables and/or to recreate such Records.
          Section 1.7 Characterization. If, notwithstanding the intention of the
parties expressed in Section 1.2(b), the sale or contribution by Seller to Buyer
of Receivables hereunder shall be characterized as a secured loan and not a
sale, or such sale shall for any reason be ineffective or unenforceable, then
this Agreement shall be deemed to constitute a security agreement under the UCC
and other applicable law. For this purpose and without being in derogation of
the parties’ intention that the conveyances of Receivables hereunder shall
constitute true sales or other outright assignments thereof, Seller hereby
grants to Buyer a duly

5



--------------------------------------------------------------------------------



 



perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables that are now existing and hereafter arising, all
Collections and Related Security with respect thereto, each Lock-Box and
Collection Account, and all other rights and payments relating to such
Receivables and all proceeds of the foregoing to secure the prompt and complete
payment of a loan deemed to have been made by Seller to Buyer in an amount equal
to the Purchase Price of the Receivables, together with all other obligations of
Seller hereunder, which security interest shall be prior to all other Adverse
Claims thereto.
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
          Section 2.1 Representations and Warranties of Seller. Seller hereby
represents and warrants to Buyer on the Purchase Date and on each date that any
Receivable is originated that:
          (a) Corporate Existence and Power. Seller is a corporation duly
organized solely under the laws of Delaware and no other state or jurisdiction,
and as to which Delaware must maintain a public record showing the corporation
to have been incorporated. Seller is validly existing and in good standing under
the laws of Delaware and is duly qualified to do business and is in good
standing as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by Seller of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and Seller’s use of the proceeds of the
Purchase made from it hereunder, are within its corporate powers and authority
and have been duly authorized by all necessary corporate action on its part.
This Agreement and each other Transaction Document to which Seller is a party
have been duly executed and delivered by Seller.
          (c) No Conflict. The execution and delivery by Seller of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws (or
equivalent organizational documents), (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Seller or its Subsidiaries (except as created
hereunder) except, in any case, where such contravention or violation could not
reasonably be expected to have a Material Adverse Effect; and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution

6



--------------------------------------------------------------------------------



 



and delivery by Seller of this Agreement and each other Transaction Document to
which it is a party and the performance of its obligations hereunder and
thereunder.
          (e) Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of Seller’s knowledge, threatened, against or affecting
Seller, or any of its properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a Material Adverse Effect.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which Seller is a party constitute the legal, valid and binding obligations
of Seller enforceable against Seller in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
          (g) Accuracy of Information. All information heretofore furnished by
Seller or any of its Affiliates to Buyer (or its assigns) for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Seller or any of its Affiliates on behalf of Seller to
Buyer (or its assigns) will be, true and accurate in every material respect on
the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein, when taken as a
whole, not misleading.
          (h) Use of Proceeds. No proceeds of the Purchase from Seller hereunder
will be used by Seller (i) for a purpose that violates, or would be inconsistent
with, any law, rule or regulation applicable to Seller or (ii) to acquire any
security in any transaction which is subject to Section 12, 13 or 14 of the
Securities Exchange Act of 1934, as amended.
          (i) Good Title. Immediately prior to the Purchase hereunder and upon
creation of each Receivable after the Initial Cutoff Date, Seller (i) is the
legal and beneficial owner of such Receivables and (ii) is the legal and
beneficial owner of the Related Security with respect thereto or possesses a
valid and perfected security therein, in each case, free and clear of any
Adverse Claim, except as created by the Transaction Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s ownership interest in each Receivable and its Collections.
          (j) Perfection. The name in which Seller has executed this Agreement
is identical to the name of Seller as indicated on the public record of the
State of Delaware which shows Seller to have been organized. This Agreement,
together with the filing of the financing statements contemplated hereby, is
effective to transfer to Buyer (and Buyer shall acquire from Seller) (i) legal
and equitable title to, with the right to sell and encumber each Receivable that
is existing and hereafter arising, together with the Collections with respect
thereto and (ii) all of Seller’s right, title and interest in the Related
Security associated with each such Receivable, in each case, free and clear of
any Adverse Claim, except as created by the Transactions Documents. There have
been duly filed all financing statements or other similar instruments or

7



--------------------------------------------------------------------------------



 



documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s ownership interest in the Receivables and the
Collections and the Related Security. The State of Delaware is a jurisdiction
whose law generally requires information concerning the existence of a
nonpossessory security interest to be made generally available in a filing,
record or registration system as a condition or result of such a security
interest’s obtaining priority over the rights of a lien creditor which respect
to collateral.
          (k) Places of Business and Locations of Records. The principal places
of business and chief executive office of Seller, as well as the offices where
it keeps all of its Records, are located at the address(es) listed on Exhibit II
or such other locations of which Buyer has been notified in accordance with
Section 4.2(a) in jurisdictions where all action required by Section 4.2(a) has
been taken and completed. Seller’s Federal Employer Identification Number is
correctly set forth on Exhibit II.
          (1) Collections. The conditions and requirements set forth in
Section 4.1(i) have at all times been satisfied and duly performed. The names
and addresses of all Collection Banks, together with the bank name, jurisdiction
of organization and account numbers of the Collection Accounts of Seller at each
Collection Bank and the post office box number of each Lock-Box, are listed on
Exhibit III. Seller has not granted any Person, other than Buyer (and its
assigns) dominion and control of any Lock-Box or Collection Account, or the
right to take dominion and control of any such Lock-Box or Collection Account at
a future time or upon the occurrence of a future event.
          (m) Material Adverse Effect. Since March 31, 2000, no event has
occurred that would have a Material Adverse Effect.
          (n) Names. In the past five (5) years, Seller has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement and as set forth in Exhibit II hereto.
          (o) Not a Holding Company or an Investment Company. Seller is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Seller is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

8



--------------------------------------------------------------------------------



 



          (p) Compliance with Law. Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. No
Receivable or any Contract related thereto contravenes any laws, rules or
regulations applicable thereto (including, without limitation, laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of any such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.
          (q) Compliance with Credit and Collection Policy. Seller has complied
in all respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy, except such material change as to which Buyer
has been notified in accordance with Section 4.1(a)(vii).
          (r) Payments to Seller. With respect to each Receivable transferred by
Seller to Buyer hereunder, the Purchase Price received by Seller constitutes
reasonably equivalent value in consideration therefor and such transfer was not
made for or on account of an antecedent debt. No transfer by Seller of any
Receivable hereunder is or may be voidable under any section of the Bankruptcy
Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
          (s) Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued Finance Charges thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (t) Eligible Receivables. Each Receivable included at any time in the
Net Receivables Balance as an Eligible Receivable was, on the later to occur of
the date of the Purchase and the date such Receivable was originated, an
Eligible Receivable on such date.
          (u) Accounting. The manner in which Seller accounts for the
transactions contemplated by this Agreement does not jeopardize the
characterization of the transactions contemplated herein as being true sales.

9



--------------------------------------------------------------------------------



 



ARTICLE III.
CONDITIONS OF PURCHASES
          Section 3.1 Conditions Precedent to Purchases. Each Purchase under
this Agreement is subject to the conditions precedent that (i) Buyer shall have
Net Worth greater than or equal to the Required Capital Amount, and (ii) all of
the conditions to the initial purchase under the Receivables Purchase Agreement
shall have been satisfied or waived in accordance with the terms thereof.
          Section 3.2 Conditions Precedent to Subsequent Payments. Buyer’s
obligation to pay for Receivables originated by Seller on and after the Initial
Cutoff Date shall be subject to the further conditions precedent that: (a) the
Facility Termination Date shall not have occurred; (b) Buyer (or its assigns)
shall have received such other approvals, opinions or documents as it may
reasonably request; and (c) on the date such Receivable was originated by
Seller, the following statements shall be true (and acceptance of the proceeds
of any payment for such Receivable shall be deemed a representation and warranty
by Seller that such statements are then true):
     (i) the representations and warranties of Seller set forth in Article II
are true and correct on and as of the date such Receivable was originated by
Seller as though made on and as of such date; and
     (ii) no event has occurred and is continuing that will constitute a
Termination Event or a Potential Termination Event.
Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the Subordinated Note, if applicable, by offset of
amounts owed to Buyer and or by acceptance of capital contributions, if
applicable), title to such Receivable and the Related Security and Collections
with respect thereto shall vest in Buyer, whether or not the conditions
precedent to Buyer’s obligation to pay for such Receivable were in fact
satisfied. The failure of Seller to satisfy any of the foregoing conditions
precedent, however, shall give rise to a right of Buyer to rescind the related
purchase and direct Seller to pay to Buyer an amount equal to the Purchase Price
payment that shall have been made with respect to any Receivables that are
related thereto.
ARTICLE IV.
COVENANTS
          Section 4.1 Affirmative Covenants of Seller. Until the date on which
this Agreement terminates in accordance with its terms, Seller hereby covenants
as set forth below:
          (a) Financial Reporting. Seller will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to Buyer
(or its assigns):
          (i) Annual Reporting. As soon as available, but in any event within
90 days after the end of each fiscal year of Performance Guarantor, a copy of
the audited consolidated

10



--------------------------------------------------------------------------------



 



balance sheet of Performance Guarantor and its consolidated Subsidiaries as at
the end of such year and the related audited consolidated statements of income
and of cash flows (or such other similar or additional statement then requested
by the SEC for annual reports filed pursuant to the Exchange Act) for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, or other material
qualification of exception, by Arthur Andersen LLP or other independent public
accountants of nationally recognized standing.
          (ii) Quarterly Reporting. As soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of Performance Guarantor, the unaudited consolidated balance
sheet of Performance Guarantor and its consolidated Subsidiaries as at the end
of such quarter and the related unaudited consolidated statements of income and
of cash flows (or such other or similar or additional statement then required by
the SEC for quarterly reports filed pursuant to the Exchange Act) for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by Performance Guarantor’s chief executive officer, president or
chief financial officer.
          (iii) Compliance Certificate. Together with the documents required to
be delivered pursuant to clauses (i) and (ii) above, compliance certificates in
substantially the form of Exhibit IV signed by an Authorized Officer of Seller.
          (iv) Shareholders Statements and Reprts. Promptly upon the furnishing
thereof to the shareholders of Seller or of Performance Guarantor, copies of all
financial statements, reports and proxy statements so furnished.
          (v) SEC Filings. Within 60 days after the end of each of the first
three (3) fiscal quarters of Performance Guarantor, a narrative discussion and
analysis of the financial condition and results of operations of Performance
Guarantor and its Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the comparable periods of the previous year (or such other or
similar additional statement then required by the SEC for quarterly reports
filed pursuant to the Exchange Act); and within five days after the same are
filed, copies of all financial statements and reports that Performance Guarantor
may make to, or file with, the SEC.
          (vi) Chanige in Credit and Collection Policy. At least thirty
(30) days prior to the effectiveness of any material change in or material
amendment to the Credit and Collection Policy, a copy of the Credit and
Collection Policy then in effect and a notice (A) indicating such proposed
change or amendment and (B) if such proposed change or amendment would be
reasonably likely to adversely affect the collectibility of the Receivables,
requesting Buyer’s (and the Agent’s, as Buyer’s assignee) consent thereto.
          (vii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of Seller as Buyer (or its
assigns) may from time to time reasonably request in order to protect the
interests of Buyer (and its assigns) under or as contemplated by this Agreement.

11



--------------------------------------------------------------------------------



 



          (b) Notices. Seller will notify the Buyer (or its assigns) in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:
          (i) Termination Events or Potential Termination Events. The occurrence
of each Termination Event and each Potential Termination Event, by a statement
of an Authorized Officer of Seller.
          (ii) Judgment and Proceedings. The entry of any judgment or decree
against Seller or any of its Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against Seller and its Subsidiaries
exceeds $75,000,000, or the institution of any litigation, arbitration
proceeding or governmental proceeding against Seller which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
          (iii) Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (iv) Defaults Under Other Agreements. The occurrence of a default or
an event of default under any other financing arrangement pursuant to which
Seller is a debtor or an obligor.
          (v) Downgrade of Performance Guarantor. Any downgrade in the rating of
any Indebtedness of Performance Guarantor by Standard and Poor’s Ratings
Services or by Moody’s Investors Service, Inc., setting forth the Indebtedness
affected and the nature of such change.
          (c) Compliance with Laws and Preservation of Corporate Existence.
Seller will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Seller will preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where its business is conducted, except where
the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.
          (d) Audits. Seller will furnish to Buyer (or its assigns) from time to
time such information with respect to it and the Receivables as Buyer (or its
assigns) may reasonably request. Seller will, from time to time during regular
business hours as requested by Buyer (or its assigns), upon reasonable notice
and at the sole cost of Seller, permit Buyer (or its assigns) or their
respective agents or representatives: (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of Seller
relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of Seller for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Seller’s financial condition or
the Receivables and the Related Security or Seller’s performance under any of
the Transaction Documents or Seller’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller having knowledge of
such matters (the procedures described in the foregoing clauses (i)

12



--------------------------------------------------------------------------------



 



and (ii) are referred to herein as an “Audit”); provided, however, that Audits
shall be limited to not more than two per calendar year so long as (i) no
Termination Event has occurred and is continuing and (ii) the immediately
preceding Audit was satisfactory to Buyer (or its assigns) in all material
respects.
          (e) Keeping and Marking of Records and Books.
     (i) Seller will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Seller will give Buyer (or its
assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.
     (ii) Seller will: (A) on or prior to the Purchase Date, mark its master
data processing records and other books and records relating to the Receivables
with a legend, acceptable to Buyer (or its assigns), describing Buyer’s
ownership interests in the Receivables and further describing the interest of
the Agent (on behalf of the Purchasers) under the Receivables Purchase Agreement
and (B) upon the request of Buyer (or its assigns) following the occurrence of a
Termination Event, (x) mark each Contract with a legend describing Buyer’s
ownership interest in the Receivables and further describing the interests of
the Agent (on behalf of the Purchasers) and (y) deliver to Buyer (or its
assigns) all Contracts (including, without limitation, all multiple originals of
any such Contract) relating to the Receivables and all instruments, securities
and chattel paper now or hereafter evidencing any of the Receivables), duly
endorsed to Buyer.
          (f) Compliance with Contracts and Credit and Collection Policy. Seller
will timely and fully (i) perform and comply with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract.
          (g) Ownership. Seller will take all necessary action to establish and
maintain, irrevocably in Buyer: (i) legal and equitable title to the Receivables
and the associated Collections and (ii) all of Seller’s right, title and
interest in the Related Security associated with such Receivables, in each case,
free and clear of any Adverse Claims other than Adverse Claims in favor of Buyer
(and its assigns) (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Buyer’s interest
in such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of Buyer as Buyer (or its
assigns) may reasonably request.
          (h) Purchasers’ Reliance. Seller acknowledges that the Agent and the
Purchasers are entering into the transactions contemplated by the Receivables
Purchase

13



--------------------------------------------------------------------------------



 



Agreement in reliance upon Buyer’s identity as a legal entity that is separate
from each of the Tenneco Automotive Entities. Therefore, from and after the date
of execution and delivery of this Agreement, Seller will take all reasonable
steps including, without limitation, all steps that Buyer or any assignee of
Buyer may from time to time reasonably request to maintain Buyer’s identity as a
separate legal entity and to make it manifest to third parties that Buyer is an
entity with assets and liabilities distinct from those of the Tenneco Automotive
Entities and not just a division of any of the Tenneco Automotive Entities.
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, Seller (i) will not hold itself out to third parties
as liable for the debts of Buyer nor purport to own the Receivables and other
assets acquired by Buyer, (ii) will take all other actions necessary on its part
to ensure that Buyer is at all times in compliance with the covenants set forth
in Section 7.1(i) of the Receivables Purchase Agreement and (iii) will cause all
tax liabilities arising in connection with the transactions contemplated herein
or otherwise to be allocated between Seller and Buyer on an arm’s-length basis
and in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.
          (i) Collections. Seller will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Buyer and its
assigns. Seller will transfer exclusive ownership, dominion and control of each
Lock-Box and Collection Account to Buyer and, will not grant the right to take
dominion and control of any Lock-Box or Collection Account at a future time or
upon the occurrence of a future event to any Person, except to Buyer (or its
assigns) as contemplated by this Agreement and the Receivables Purchase
Agreement. All Collections from time to time deposited to any Collection
Account, shall be held in trust, for the exclusive benefit of Buyer (and its
assigns).
          (j) Taxes. To the extent not handled by Performance Guarantor:
(i) Seller will file all tax returns and reports required by law to be filed by
it and promptly pay all taxes and governmental charges at any time owing, except
any such taxes which are not yet delinquent or are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with generally accepted accounting principles shall have been set
aside on its books, and (ii) Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of Buyer and its assigns.
          Section 4.2 Negative Covenants of Seller. Until the date on which this
Agreement terminates in accordance with its terms, Seller hereby covenants that:
          (a) Name Change, Offices and Records. Seller will not change its name,
identity or corporate structure (within the meaning of Section 9-402(7) of any
applicable enactment of the UCC), relocate its chief executive office at any
time while the location of its chief executive office is relevant to perfection
of Buyer’s interest in the Receivables or the

14



--------------------------------------------------------------------------------



 



associated Related Security and Collections, or change any office where Records
are kept unless it shall have: (i) given Buyer (or its assigns) at least
forty-five (45) days’ prior written notice thereof and (ii) delivered to Buyer
(or its assigns) all financing statements, instruments and other documents
requested by Buyer (or its assigns) in connection with such change or
relocation.
          (b) Change in Payment Instructions to Obligors. Seller will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Buyer (or its assigns) shall have received, at least ten (10) days before
the proposed effective date therefor: (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Collection Bank
or a Collection Account or Lock-Box, an executed Collection Account Agreement
with respect to the new Collection Account or Lock-Box; provided, however, that
Seller may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Collection Account.
          (c) Modifications to Contracts and Credit and Collection Policy.
Seller will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Except as otherwise permitted in its
capacity as Servicer or Permitted Sub-Servicer pursuant to Article VIII of the
Receivables Purchase Agreement, Seller will not extend, amend or otherwise
modify the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.
          (d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable or any
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of Buyer provided for herein), and
Seller will defend the right, title and interest of Buyer in, to and under any
of the foregoing property, against all claims of third parties claiming through
or under Seller. Seller shall not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory or the proceeds thereof.
          (e) Accounting for Purchase. Seller will not, and will not permit any
Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of the Receivables and the Related Security by Seller to Buyer or except to
the extent that such transactions are not recognized on account of consolidated
financial reporting in accordance with generally accepted accounting principles.

15



--------------------------------------------------------------------------------



 



ARTICLE V.
TERMINATION EVENTS
          Section 5.1 Termination Events. The occurrence of any one or more of
the following events shall constitute a Termination Event:
          (a) Seller shall fail (i) to (A) turn over any Collections or Deemed
Collection required to be turned over by it hereunder when due or (B) make any
payment required to be made by it hereunder when due, and (solely in the case of
this clause (B) such failure continues for five (5) consecutive Business Days
after Seller has actual knowledge of such failure or through the exercise of
reasonable business diligence, should have known of such failure, or (ii) to
perform or observe any term, covenant or agreement hereunder (other than as
referred to in clause (i) of this paragraph (a)) and such failure shall continue
for thirty (30) consecutive days after Seller has actual knowledge of such
failure or through the exercise of reasonable business diligence, should have
known of such failure.
          (b) Any representation, warranty, certification or statement made by
Seller in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any respect on or as of the date made or deemed made;
          (c) Seller or any of its Subsidiaries shall (i) default in making any
payment of principal of any Indebtedness (including any Contingent Obligation)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition related to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Contingent Obligation) to become payable; provided that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (c) shall not at any time constitute a Termination Event unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) or (iii) of this paragraph (c) shall have occurred and be
continuing with respect to Indebtedness the aggregate outstanding principal
amount of which exceeds in the aggregate $50,000,000 for Seller and its
Subsidiaries.
          (d) (i) Seller or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, dissolution, composition or other relief with respect to it
or its debts, or (B) seeking appointment of a receiver, trustee or other similar
official for it or any substantial part of its assets, or Seller or any of its
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against Seller or any of its Subsidiaries any
case,

16



--------------------------------------------------------------------------------



 



proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against Seller or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Seller or any of
its Subsidiaries shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii) or (iii) above; or (v) Seller or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due;
          (e) A Change of Control shall occur.
          (f) One or more judgments or decrees shall be entered against Seller
or any of its Subsidiaries involving in the aggregate for Seller and its
Subsidiaries a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $75,000,000 or more,
and all such judgements or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof.
          Section 5.2 Remedies. Upon the occurrence of a Termination Event,
Buyer may (i) exercise all rights and remedies provided to a secured creditor
after default under the UCC and other applicable law, which rights and remedies
shall be cumulative, and (ii) to the fullest extent permitted by applicable law,
declare that the Default Fee shall accrue with respect to any amounts then due
and owing by Seller to Buyer. The aforementioned rights and remedies shall be
without limitation and shall be in addition to all other rights and remedies of
Buyer and its assigns otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved.
ARTICLE VI.
INDEMNIFICATION
          Section 6.1 Indemnities by Seller. Without limiting any other rights
that Buyer may have hereunder or under applicable law, Seller hereby agrees to
indemnify (and pay upon demand to) Buyer and its assigns, officers, directors,
agents and employees (each, an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of Buyer or any such assign) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by Buyer of an interest in the
Receivables, excluding, however:
          (a) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

17



--------------------------------------------------------------------------------



 



          (b) Indemnified Amounts to the extent the same includes losses in
respect of such Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
          (c) taxes imposed by the jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the Intended Characterization;
provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of Buyer to Seller for amounts
otherwise specifically provided to be paid by Seller under the terms of this
Agreement. Without limiting the generality of the foregoing indemnification,
Seller shall indemnify Buyer for Indemnified Amounts relating to or resulting
from:
     (i) any representation or warranty made by Seller (or any officers of
Seller) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by Seller pursuant hereto
or thereto for which Buyer has not received a Deemed Collection that shall have
been false or incorrect when made or deemed made;
     (ii) the failure by Seller, to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any such Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Seller to keep or perform
any of its obligations, express or implied, with respect to any Contract;
     (iii) any failure of Seller to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
     (iv) any products liability, personal injury or damage, suit or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;
     (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a (A) defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms and/or (B) a claim that the
sale or other assignment of all or any part of Seller’s (or any of its
assignees’) rights under the related Contract violates any anti- assignment
clause contained therein), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
     (vi) the commingling of Collections of Receivables any time with other
funds;
     (vii) any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the

18



--------------------------------------------------------------------------------



 



use of the proceeds of the Purchase from Seller, the ownership of the
Receivables or any other investigation, litigation or proceeding relating to
Seller in which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;
     (viii) any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
     (ix) any Termination Event described in Section 5.1(d);
     (x) any failure to vest and maintain vested in Buyer, or to transfer to
Buyer, legal and equitable title to, and ownership of, the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim (other
than any Adverse Claim permitted hereunder);
     (xi) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of the Purchase or at any subsequent time;
     (xii) any action or omission by Seller which reduces or impairs the rights
of Buyer with respect to any Receivable or the value of any such Receivable;
     (xiii) any attempt by any Person to void the Purchase from Seller hereunder
under statutory provisions or common law or equitable action; and
     (xiv) any inability of Buyer to review any Contract or to exercise its
rights under any Contract or this Agreement as a result of a confidentiality
provision in any such Contract.
          Section 6.2 Other Costs and Expenses. Seller shall: (a) pay to Buyer
on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, and (b) pay to Buyer on demand any and all costs and expenses of
Buyer, if any, including reasonable counsel fees and expenses in connection with
the enforcement of this Agreement and the other documents delivered hereunder
and in connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following a Termination
Event.
ARTICLE VII.
MISCELLANEOUS
          Section 7.1 Waivers and Amendments.. No failure or delay on the part
of Buyer (or its assigns) in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any

19



--------------------------------------------------------------------------------



 



rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.
          No provision of this Agreement may be amended, supplemented, modified
or waived except in writing signed by Seller and Buyer and, to the extent
required under the Receivables Purchase Agreement, the Agent and the Financial
Institutions or the Required Financial Institutions.
          Section 7.2 Notices. All communications and notices provided for
hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth below
their respective signatures hereto or at such other address or telecopy number
as such Person may hereafter specify for the purpose of notice to each of the
other parties hereto. Each such notice or other communication shall be effective
if given by telecopy, upon the receipt thereof, if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or if given by any other means, when received
at the address specified in this Section 7.2.
          Section 7.3 Protection of Ownership Interests of Buyer.
          (a) Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be reasonably necessary or desirable, or that Buyer (or its
assigns) may reasonably request, to perfect, protect or more fully evidence the
interest of Buyer hereunder and the interests of the Agent, for the benefit of
the Purchasers under the Receivables Purchase Agreement, or to enable Buyer (or
its assigns) to exercise and enforce their rights and remedies hereunder.
Subject to Section 14.4(a) of the Receivables Purchase Agreement, at any time,
Buyer (or its assigns) may, at Seller’s sole cost and expense, direct Seller to
notify the Obligors of Receivables of the ownership interests of Buyer under
this Agreement and may also direct that payments of all amounts due or that
become due under any or all Receivables be made directly to Buyer or its
designee.
     (i) If Seller fails to perform any of its obligations hereunder, Buyer (or
its assigns) may (but shall not be required to) perform, or cause performance
of, such obligations, and Buyer’s (or such assigns’) costs and expenses incurred
in connection therewith shall be payable by Seller as provided in Section 6.2.
Seller irrevocably authorizes Buyer (and its assigns) at any time and from time
to time in the sole discretion of Buyer (or its assigns), and appoints Buyer
(and its assigns) as its attorney(ies)-in-fact, to act on behalf of Seller
(i) to execute on behalf of Seller as debtor and to file financing statements
necessary or desirable in Buyer’s (or its assigns’) sole discretion to perfect
and to maintain the perfection and priority of the interest of Buyer in the
Receivables and Related Security and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Receivables as a financing statement in such offices as Buyer (or its
assigns) in their sole discretion deem necessary or desirable to perfect and to
maintain the perfection and priority of Buyer’s interests in the Receivables.
This appointment is coupled with an interest and is irrevocable. From and after
July 1, 2001: (A) Seller hereby authorizes Buyer (and the Agent, as Buyer’s
assignee) to file financing statements and other filing or recording documents
with

20



--------------------------------------------------------------------------------



 



respect to the Receivables and Related Security (including any amendments
thereto, or continuation or termination statements thereof), without the
signature or other authorization of Seller, in such form and in such offices as
the Buyer or any of its assigns reasonably determines appropriate to perfect or
maintain the perfection of the security interest of Buyer and its assigns
hereunder, (B) Seller acknowledges and agrees that it is not authorized to, and
will not, file financing statements or other filing or recording documents with
respect to the Receivables or Related Security (including any amendments
thereto, or continuation or termination statements thereof), without the express
prior written approval by the Agent (as Buyer’s assignee), consenting to the
form and substance of such filing or recording document, and (C) Seller
approves, authorizes and ratifies any filings or recordings made by or on behalf
of the Agent (as Buyer’s assignee) in connection with the perfection of the
security interest in favor of Buyer or the Agent (as Buyer’s assignee).
          Section 7.4 Confidentiality.
          (a) Seller shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of the Receivables Purchase Agreement
and the other confidential or proprietary information with respect to the Agent
and Conduit and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that Seller and its officers and employees may disclose such
information to Seller’s and Performance Guarantor’s external accountants and
attorneys and as required by any applicable law or order of any judicial or
administrative proceeding.
          (b) Anything herein to the contrary notwithstanding, Seller hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to Buyer, the Agent and the Purchasers, (ii) by Buyer, the Agent or the
Purchasers to any prospective or actual assignee or participant of any of them;
provided that such assignee or participant agrees to be bound by the terms of
this Section 7.4 and (iii) by the Agent or Conduit, to any rating agency,
Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to Conduit or any entity organized for the purpose of purchasing, or
making loans secured by, financial assets for which Bank One acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided that each such
Person is informed of the confidential nature of such information. In addition,
the Purchasers and the Agent may disclose any such nonpublic information
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).
          Section 7.5 Bankruptcy Petitions.
          (a) Seller and Buyer each hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of Conduit, it will not institute against, or
join any other Person in instituting against, Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

21



--------------------------------------------------------------------------------



 



          (b) Seller hereby further covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all Aggregate Unpaids,
it will not institute against, or join any other Person in instituting against,
Buyer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
          Section 7.6 Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of Conduit, the Agent
or any Financial Institution, no claim may be made by Seller or any other Person
against the Agent or any of the Purchasers or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and Seller hereby waives, releases, and agrees not to sue
upon any claim for any such special, indirect consequential or punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.
          Section 7.7 CHOICE OF LAW.THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF ILLINOIS.
          Section 7.8 CONSENT TO JURISDICTION.EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SELLER OR BUYER PURSUANT TO THIS AGREEMENT AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS
ASSIGNS) TO BRING PROCEEDINGS AGAINST SELLER IN THE COURTS OF ANY OTHER
JURISDICTION. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY JUDICIAL
PROCEEDING BY SELLER AGAINST BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SELLER PURSUANT
TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
          Section 7.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY
SELLER PURSUANT TO THIS

22



--------------------------------------------------------------------------------



 



AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
          Section 7.10 Integration; Binding Effect; Survival of Terms.
          (a) This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
          (b) This Agreement shall be binding upon and inure to the benefit of
Seller, Buyer and their respective successors and permitted assigns (including
any trustee in bankruptcy). None of Seller may assign any of its rights and
obligations hereunder or any interest herein without the prior written consent
of Buyer. Buyer may assign at any time its rights and obligations hereunder and
interests herein to any other Person without the consent of Seller. Without
limiting the foregoing, Seller acknowledges that Buyer, pursuant to the
Receivables Purchase Agreement, may assign to the Agent, for the benefit of the
Purchasers, its rights, remedies, powers and privileges hereunder and that the
Agent may further assign such rights, remedies, powers and privileges to the
extent permitted in the Receivables Purchase Agreement. Seller agrees that the
Agent, as the assignee of Buyer, shall, subject to the terms of the Receivables
Purchase Agreement, have the right to enforce this Agreement and to exercise
directly all of Buyer’s rights and remedies under this Agreement (including,
without limitation, the right to give or withhold any consents or approvals of
Buyer to be given or withheld hereunder) and Seller agrees to cooperate fully
with the Agent in the exercise of such rights and remedies. This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until
terminated in accordance with its terms; provided, however, that the rights and
remedies with respect to (i) any breach of any representation and warranty made
by Seller pursuant to Article II; (ii) the indemnification and payment
provisions of Article VI; and (iii) Section 7.5 shall be continuing and shall
survive any termination of this Agreement.
          Section 7.11 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,“Section,”Schedule” or “Exhibit” shall mean articles and sections
of, and schedules and exhibits to, this Agreement.
<signature pages follow>

23



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers as of the date
hereof.

            TENNECO AUTOMOTIVE OPERATING COMPANY INC.
      By:   /s/ Paul D. Novas         Name:   Paul D. Novas        Title:   Vice
President and Treasurer     

           
 
  Address for notices:   500 North Field Drive  
 
      Lake Forest, IL 60045
 
       
 
      Attn: Randy Homes
 
      Phone: (847) 482-5604
 
      Fax: (847) 482-5125  

            TENNECO AUTOMOTIVE RSA COMPANY
      By:   /s/ Paul D. Novas         Name:   Paul D. Novas        Title:  
President     

           
 
  Address for notices:   500 North Field Drive  
 
      Lake Forest, IL 60045
 
      Attn: Paul D. Novas
 
      Phone: (847) 482-5143
 
      Fax: (847) 482-5125

24



--------------------------------------------------------------------------------



 



Exhibit I
Definitions
          This is Exhibit I to the Agreement (as hereinafter defined). As used
in the Agreement and the Exhibits, Schedules and Annexes thereto, capitalized
terms have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Receivables Purchase Agreement.
          “Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.
          “Agreement” means the Receivables Sale Agreement, dated as of
October 31, 2000, between Seller and Buyer, as the same may be amended, restated
or otherwise modified.
          “Buyer” has the meaning set forth in the preamble to the Agreement.
          “Change of Control” means that the Performance Guarantor shall cease
to own or control, directly or indirectly, at least 100% of the outstanding
shares of voting stock of Seller.
          “Conduit” has the meaning set forth in the Preliminary Statements to
the Agreement.
          “Credit and Collection Policy” means Seller’ collective credit and
collection policies and practices relating to Contracts and Receivables existing
on the Purchase Date hereof and summarized in Exhibit V, as modified from time
to time in accordance with the Agreement.
          “Deemed Collections” has the meaning set forth in Section 1.4 of the
Agreement
          “Default Fee” means a per annum rate of interest equal to the sum of
(i) the Prime Rate, plus (ii) 2% per annum.
          “Discount Factor” means a percentage calculated to provide Buyer with
a reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to Buyer of financing its investment in such
Receivables during such period and (ii) the risk of nonpayment by the Obligors.
Seller and Buyer may agree from time to time to change the Discount Factor based
on changes in one or more of the items affecting the calculation thereof,
provided that any change to the Discount Factor shall take effect as of the
commencement of a week, shall apply only prospectively and shall not affect any
Purchase Price payment made prior to the week during which Seller and Buyer
agree to make such change.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations promulgated pursuant thereto.

25



--------------------------------------------------------------------------------



 



          “Initial Cutoff Date” means October 30, 2000.
          “Intended Characterization” means, for income tax purposes, the
characterization of the transactions under the Receivables Purchase Agreement as
a loan or loans secured by the Receivables, the Related Security and the
Collections associated with the foregoing.
          “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of the Performance Guarantor and its
Subsidiaries, taken as a whole, (ii) the ability of Seller to perform its
obligations under the Agreement or any other Transaction Document, (iii) the
legality, validity or enforceability of the Agreement or any other Transaction
Document, (iv) Seller’s, Buyer’s or the Agent’s interest in the Receivables
generally or in any significant portion of the Receivables, or Collections with
respect thereto, or (v) the collectibility of the Receivables generally or of
any material portion of the Receivables.
          “Net Worth” means as of the last Business Day of each calendar month
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of (i) the
Aggregate Capital outstanding at such time, plus (ii) the aggregate outstanding
principal balance of the Subordinated Loans (including any Subordinated Loan
proposed to be made on the date of determination).
          “Original Balance” means, with respect to any Receivable, the
Outstanding Balance of such Receivable on the date it was created.
          “Performance Guarantor” means Tenneco Automotive Inc., a Delaware
corporation, and its successors
          “Potential Termination Event” means an event which, with the passage
of time or the giving of notice, or both, would constitute a Termination Event.
          “Purchase” means the purchase pursuant to Section 1.2(a) of the
Agreement by Buyer from Seller of the Receivables and the Related Security and
Collections related thereto, together with all related rights in connection
therewith.
          “Purchase Date” means October 31, 2000.
          “Purchase Price” means the aggregate price to be paid by Buyer to
Seller in accordance with Section 1.3 of the Agreement, for the Receivables and
the associated Collections and which price shall equal on any date (i) the
product of(x) the Outstanding Balance of such Receivables on the date created by
Seller, multiplied by (y) one minus the Discount Factor then in effect, plus
(ii) all accrued and unpaid Finance Charges on such Receivables.
          “Purchase Termination Date” means the earliest to occur of(i) the
Facility Termination Date, (ii) the Business Day immediately prior to the
occurrence of a Termination Event with respect to Seller set forth in
Section 5.1(d), (iii) the Business Day specified in a written notice from Buyer
to Seller following the occurrence of any other Termination Event,

26



--------------------------------------------------------------------------------



 



and (iv) the date which is 30 Business Days after Buyer’s receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.
          “Receivables Purchase Agreement” has the meaning set forth in the
Preliminary Statements to the Agreement.
          “Related Security” means, with respect to any Receivable:
     (i) all security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable, but excluding any UCC Article 2 security interest in
the goods, the sale of which gave rise to such receivable,
     (ii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
     (iii) all service contracts and other contracts and agreements associated
with such Receivable,
     (iv) all of Seller’s right, title and interest in the Records related to
such Receivable,
     (v) all of Seller’s right, title and interest in and to each Lock Box and
each Collection Account, and
     (vi) all proceeds of any of the foregoing.
          “Required Capital Amount” means, as of any date of determination, an
amount equal to: (a) if such date of determination is before December 15, 2000,
$20,000,000 and (b) if such date of determination is on or after December 15,
2000, $30, 000,000.
          “SEC” means the Securities and Exchange Commission, any successor
thereto and any analogous governmental authority.
          “Seller” has the meaning set forth in the preamble to the Agreement.
          “Subordinated Loan” has the meaning set forth in Section 1.3(a) of the
Agreement.
          “Subordinated Note” means the promissory note in substantially the
form of Exhibit VI hereto as more fully described in Section 1.3 of the
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
          “Termination Event” has the meaning set forth in Section 5.1 of the
Agreement.

27



--------------------------------------------------------------------------------



 



          “Weekly Settlement Date” means the 3rd Business Day of each week
hereafter.
          All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles.
          All terms used in Article 9 of the UCC in the State of Illinois, and
not specifically defined herein, are used herein as defined in such Article 9.

28



--------------------------------------------------------------------------------



 



Exhibit II
Places Of Business; Locations Of Records;
Federal Employer Identification Number(S); Other Names
Places of Business and Locations of Records:
500 North Field Drive
Lake Forest, IL 60045
1 International Drive
Monroe, Michigan 48161
Federal Employer Identification Number:
74-1933558
Prior Legal Names (in past 5 years):
Monroe Auto Equipment Company
Tenneco Automotive Inc.
Trade and Assumed Names:
EZ Ride or any variation thereof
MAECO or any variation thereof
Monroe or any variation thereof
Walker or any variation thereof
Precision Modular Assembly
Rancho Ind or any variation thereof
Regal Ride or any variation thereof
Tenneco or any variation thereof
NAPA Shocks
DeKoven any variation thereof
Tennessee Gas Pipeline
Dyno Max
NAPA Mufflers
NAS-Walker Manufacturing
National Account Sales
Performance Industries Inc.
Perfection and any variation thereof
Thrush and any variation thereof

29



--------------------------------------------------------------------------------



 



Exhibit III
Lock-Boxes; Collection Accounts; Collection Banks
[Intentionally Omitted]

30



--------------------------------------------------------------------------------



 



Exhibit IV
[Form Of] Compliance Certificate
          This Compliance Certificate is furnished pursuant to that certain
Receivables Sale Agreement (the “Receivables Sale Agreement”) dated as of
October 31, 2000, between TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware
corporation (“Tenneco Operating”), and TENNECO AUTOMOTIVE RSA COMPANY, a
Delaware corporation, as Buyer. Capitalized terms used and not otherwise defined
herein are used with the meanings attributed thereto in the Agreement.
          THE UNDERSIGNED HEREBY CERTIFIES THAT:
          1. I am the duly elected                      of Tenneco Operating
          2. I have reviewed the terms of the Receivables Sale Agreement and I
have made, or have caused to be made under my supervision, a detailed review of
the transactions and conditions of Performance Guarantor and its Subsidiaries
during the accounting period covered by the attached financial statements.
          3. The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Termination Event or a Potential Termination Event, as each such term is
defined under the Receivables Sale Agreement, during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below.
          4. Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Tenneco Automotive Entities have
taken, are taking, or propose to take with respect to each such condition or
event:
          The foregoing certifications, together with the computations set forth
in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this                     
day of                      , 20___.

           
 
 
 
[Name]    

31



--------------------------------------------------------------------------------



 



Exhibit V
Credit And Collection Policy
[Intentionally Omitted]

32



--------------------------------------------------------------------------------



 



Exhibit VI
Form Of Subordinated Note
SUBORDINATED NOTE
October 31, 2000
          1. Note. FOR VALUE RECEIVED, the undersigned, TENNECO AUTOMOTIVE RSA
COMPANY, a Delaware corporation (“Buyer”), hereby unconditionally promises to
pay to the order of TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware
corporation (“Seller”), in lawful money of the United States of America and in
immediately available funds, on or before the date following the Purchase
Termination Date which is one year and one day after the date on which (i) the
Outstanding Balance of all Receivables sold under the Receivables Sale Agreement
referred to below has been reduced to zero and (ii) all indemnities, adjustments
and other amounts which may be owed hereunder in connection with the Receivables
acquired have been paid (the “Collection Date”), the aggregate unpaid principal
sum outstanding of all Subordinated Loans made from time to time by Seller to
Buyer pursuant to and in accordance with the terms of that certain Receivables
Sale Agreement dated as of October 31, 2000, between Seller and Buyer (as
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Sale Agreement”). Reference to Section 1.3 of the Receivables Sale
Agreement is hereby made for a statement of the terms and conditions under which
the loans evidenced hereby have been and will be made. Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Receivables Sale Agreement.
          2. Interest. Buyer further promises to pay interest on the outstanding
unpaid principal amount hereof from the date hereof until payment in full hereof
at a rate equal to the one month LIBOR rate published on the first business day
of each month on or after September 1, 2000 in The Wall Street Journal
(“LIBOR”), changing on the first business day of each month; provided, however,
that if Buyer shall default in the payment of any principal hereof, Buyer
promises to pay, on demand, interest at a rate per annum equal to the sum of
LIBOR plus 2.00% per annum on any such unpaid amounts, from the date such
payment is due to the date of actual payment. Interest shall be payable on the
first Business Day of each month in arrears; provided, however, that Buyer may
elect on the date any interest payment is due hereunder to defer such payment
and upon such election the amount of interest due but unpaid on such date shall
constitute principal under this Subordinated Note. The outstanding principal of
any loan made under this Subordinated Note shall be due and payable on the
Collection Date and may be repaid or prepaid at any time without premium or
penalty.
          3. Principal Payments. Seller is authorized and directed by Buyer to
enter on the grid attached hereto, or, at its option, in its books and records,
the date and amount of each loan made by it which is evidenced by this
Subordinated Note and the amount of each payment of principal made by Buyer, and
absent manifest error, such entries shall constitute prima facie evidence of the
accuracy of the information so entered; provided that neither the failure of
Seller to make any such entry or any error therein shall expand, limit or affect
the obligations of Buyer hereunder.

33



--------------------------------------------------------------------------------



 



          4. Subordination. Seller shall have the right to receive, and Buyer
shall have the right to make, any and all payments and prepayments relating to
the loans made under this Subordinated Note; provided that after giving effect
to any such payment or prepayment, the aggregate Outstanding Balance of
Receivables (as each such term is defined in the Receivables Purchase Agreement
hereinafter referred to) at such time exceeds the sum of (a) the Aggregate
Unpaids (as defined in the Receivables Purchase Agreement) outstanding at such
time under the Receivables Purchase Agreement, plus (b) the aggregate
outstanding principal balance of all loans made under this Subordinated Note.
Seller hereby agrees that at any time during which the conditions set forth in
the proviso of the immediately preceding sentence shall not be satisfied, Seller
shall be subordinate in right of payment to the prior payment of any
indebtedness or obligation of Buyer owing to the Agent or any Purchaser under
that certain Receivables Purchase Agreement, dated as of October 31, 2000, by
and among Buyer, Seller, as Servicer, various “Purchasers” from time to time
party thereto, and Bank One, NA (Main Office Chicago), as the “Agent” (as
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”). The subordination provisions contained herein
are for the direct benefit of, and may be enforced by, the Agent and the
Purchasers and/or any of their respective assignees (collectively, the “Senior
Claimants”) under the Receivables Purchase Agreement. Until the date on which
the “Aggregate Capital” outstanding under the Receivables Purchase Agreement has
been repaid in full and all obligations of Buyer and/or the Servicer thereunder
and under the “Fee Letter” referenced therein (all such obligations,
collectively, the “Senior Claim ”) have been indefeasibly paid and satisfied in
full, Seller shall not institute against Buyer any proceeding of the type
described in Section 5.1(d) of the Receivables Sale Agreement unless and until
the Collection Date has occurred. Should any payment, distribution or security
or proceeds thereof be received by Seller in violation of this Section 4, Seller
agrees that such payment shall be segregated, received and held in trust for the
benefit of, and deemed to be the property of, and shall be immediately paid over
and delivered to the Agent for the benefit of the Senior Claimants.
          5. Bankruptcy; Insolvency. Upon the occurrence of any proceeding of
the type described in Section 5.1(d) of the Receivables Sale Agreement involving
Buyer as debtor, then and in any such event the Senior Claimants shall receive
payment in full of all amounts due or to become due on or in respect of the
Aggregate Capital and the Senior Claim (including “CP Costs” and “Yield” as
defined and as accruing under the Receivables Purchase Agreement after the
commencement of any such proceeding, whether or not any or all of such CP Costs
or Yield is an allowable claim in any such proceeding) before Seller is entitled
to receive payment on account of this Subordinated Note, and to that end, any
payment or distribution of assets of Buyer of any kind or character, whether in
cash, securities or other property, in any applicable insolvency proceeding,
which would otherwise be payable to or deliverable upon or with respect to any
or all indebtedness under this Subordinated Note, is hereby assigned to and
shall be paid or delivered by the Person making such payment or delivery
(whether a trustee in bankruptcy, a receiver, custodian or liquidating trustee
or otherwise) directly to the Agent for application to, or as collateral for the
payment of, the Senior Claim until such Senior Claim shall have been paid in
full and satisfied.
          6. Amendments. This Subordinated Note shall not be amended or modified
except in accordance with Section 7.1 of the Receivables Sale Agreement. The
terms of this

34



--------------------------------------------------------------------------------



 



Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Agent for the benefit of the Purchasers.
          7. GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED
AT CHICAGO, ILLINOIS, AND SHALL BE INTERPRETED AND THE RIGHTS AND) LIABILITIES
OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF
THE STATE OF ILLINOIS. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED
NOTE SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
SUBORDINATED NOTE.
          8. Waivers. All parties hereto, whether as makers, endorsers, or
otherwise, severally waive presentment for payment, demand, protest and notice
of dishonor. Seller additionally expressly waives all notice of the acceptance
by any Senior Claimant of the subordination and other provisions of this
Subordinated Note and expressly waives reliance by any Senior Claimant upon the
subordination and other provisions herein provided.
          9. Assignment. This Subordinated Note may not be assigned, pledged or
otherwise transferred to any party other than Seller without the prior written
consent of the Agent, and any such attempted transfer shall be void.
TENNECO AUTOMOTIVE RSA COMPANY

                  By:           Name:           Title:        

         
 
  Address for notices:   500 North Field Drive
 
      Lake Forest, IL 60045
 
      Attn: Paul D. Novas
 
      Phone: (847) 482-5143
 
      Fax: (847) 482-5125

35



--------------------------------------------------------------------------------



 



Schedule to Subordinated Note
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

                                          Amount of           Unpaid            
Subordinated   Amount of   Principal   Notation Date   Loan   Principal Paid  
Balance   Made By

36



--------------------------------------------------------------------------------



 



RECEIVABLES SALE AGREEMENT
dated as of December 27, 2000
BETWEEN
THE PULLMAN COMPANY,
as Seller,
AND
TENNECO AUTOMOTIVE RSA COMPANY,
as Buyer

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I. PURCHASE
    2  
 
       
Section 1.1 [Reserved]
    2  
Section 1.2 Purchase of Receivables
    2  
Section 1.3 Payment for the Purchases
    3  
Section 1.4 Deemed Collections
    4  
Section 1.5 Payments and Computations, Etc
    4  
Section 1.6 Transfer of Records
    5  
Section 1.7 Characterization
    5  
 
       
ARTICLE II. REPRESENTATIONS AND WARRANTIES
    5  
 
       
Section 2.1 Representations and Warranties of Seller
    6  
 
       
ARTICLE III. CONDITIONS OF PURCHASES
    9  
 
       
Section 3.1 Conditions Precedent to Purchases
    9  
Section 3.2 Conditions Precedent to Subsequent Payments
    9  
 
       
ARTICLE IV. COVENANTS
    10  
 
       
Section 4.1 Affirmative Covenants of Seller
    10  
Section 4.2 Negative Covenants of Seller
    14  
 
       
ARTICLE V. TERMINATION EVENTS
    15  
 
       
Section 5.1 Termination Events
    15  
Section 5.2 Remedies
    17  
 
       
ARTICLE VI. INDEMNIFICATION
    17  
 
       
Section 6.1 Indemnities by Seller
    17  
Section 6.2 Other Costs and Expenses
    19  
 
       
ARTICLE VII. MISCELLANEOUS
    19  
 
       
Section 7.1 Waivers and Amendments
    19  
Section 7.2 Notices
    19  
Section 7.3 Protection of Ownership Interests of Buyer
    19  
Section 7.4 Confidentiality
    21  
Section 7.5 Bankruptcy Petitions
    21  
Section 7.6 Limitation of Liability
    21  
Section 7.7 CHOICE OF LAW
    22  
Section 7.8 CONSENT TO JURISDICTION
    22  
Section 7.9 WAIVER OF JURY TRIAL
    22  
Section 7.10 Integration; Binding Effect; Survival of Terms
    22  
Section 7.11 Counterparts; Severability; Secion References
    23  
 
       
ARTICLE I. PURCHASE
    2  
 
       
Section 1.1 [Reserved]
    2  
Section 1.2 Purchase of Receivables
    2  
Section 1.3 Payment for the Purchases
    3  
Section 1.4 Deemed Collections
    4  
Section 1.5 Payments and Computations, Etc
    4  
Section 1.6 Transfer of Records
    5  
Section 1.7 Characterization
    5  
 
       
ARTICLE II. REPRESENTATIONS AND WARRANTIES
    5  

 



--------------------------------------------------------------------------------



 



         
Section 2.1 Representations and Warranties of Seller
    6  
 
       
ARTICLE III. CONDITIONS OF PURCHASES
    9  
 
       
Section 3.1 Conditions Precedent to Purchases
    9  
Section 3.2 Conditions Precedent to Subsequent Payments
    9  
 
       
ARTICLE IV. COVENANTS
    10  
 
       
Section 4.1 Affirmative Covenants of Seller
    10  
Section 4.2 Negative Covenants of Seller
    14  
 
       
ARTICLE V. TERMINATION EVENTS
    15  
 
       
Section 5.1 Termination Events
    15  
Section 5.2 Remedies
    17  
 
       
ARTICLE VI. INDEMNIFICATION
    17  
 
       
Section 6.1 Indemnities by Seller
    17  
Section 6.2 Other Costs and Expenses
    19  
 
       
ARTICLE VII. MISCELLANEOUS
    19  
 
       
Section 7.1 Waivers and Amendments
    19  
Section 7.2 Notices
    19  
Section 7.3 Protection of Ownership Interests of Buyer
    19  
Section 7.4 Confidentiality
    21  
Section 7.5 Bankruptcy Petitions
    21  
Section 7.6 Limitation of Liability
    21  
Section 7.7 CHOICE OF LAW
    22  
Section 7.8 CONSENT TO JURISDICTION
    22  
Section 7.9 WAIVER OF JURY TRIAL
    22  
Section 7.10 Integration; Binding Effect; Survival of Terms
    22  
Section 7.11 Counterparts; Severability; Section References
    23  

3



--------------------------------------------------------------------------------



 



RECEIVABLES SALE AGREEMENT
          THIS RECEIVABLES SALE AGREEMENT, dated as of December 27, 2000, is by
and between THE PULLMAN COMPANY, a Delaware corporation (the “Seller”), and
TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation (“Buyer”). Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I hereto or, if not defined therein,
in Exhibit I to the Receivables Purchase Agreement.
PRELIMINARY STATEMENTS
     Seller now owns, and from time to time hereafter will own, Receivables.
Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase from
Seller, all of Seller’s right, title and interest in and to such Receivables,
together with the Related Security and Collections with respect thereto.
     Seller and Buyer intend the transactions contemplated hereby to be true
sales or other outright assignments of Receivables from Seller to Buyer,
providing Buyer with the full benefits of ownership of such Receivables, and
neither Seller nor Buyer intends these transactions to be, or for any purpose to
be characterized as, loans from Buyer to Seller.
     Following the purchase of Receivables from Seller, Buyer will sell
undivided interests therein and in the associated Related Security and
Collections pursuant to that certain Receivables Purchase Agreement dated as of
October 31, 2000 (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “Receivables Purchase
Agreement”) among Buyer, Tenneco Automotive Operating Company, a Delaware
corporation (“Tenneco Operating”), as servicer (in such capacity, together with
its successors in such capacity, the “Servicer”), Jupiter Securitization
Corporation (“Conduit”), the financial institutions from time to time party
thereto as “Financial Institutions” and Bank One. NA or any successor agent
appointed pursuant to the terms of the Receivables Purchase Agreement, as agent
for Conduit and such Financial Institutions (in such capacity, the “Agent”).
AGREEMENT
          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual agreements herein contained and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I.
PURCHASE
          Section 1.1 [Reserved].
          Section 1.2 Purchase of Receivables.
          (a) Effective on the Purchase Date, in consideration for the Purchase
Price and upon the terms and subject to the conditions set forth herein, Seller
does hereby sell, assign, transfer, set-over and otherwise convey to Buyer,
without recourse (except to the extent expressly provided herein), and Buyer
does hereby purchase and acquire from Seller, all of Seller’s right, title and
interest in and to all Receivables existing as of the Initial Cutoff Date and
all such thereafter arising through and including the Purchase Termination Date,
together, in each case, with all Related Security relating thereto and all
Collections thereof. Buyer shall be obligated to pay the Purchase Price for the
Receivables in accordance with Section 1.3. In connection with each payment of
the Purchase Price for any Receivable, Buyer may request that Seller deliver,
and Seller shall deliver, such approvals, opinions, information, reports or
documents as Buyer may reasonably request.
          (b) It is the intention of the parties hereto that the sale of the
Receivables made hereunder shall constitute a true sale thereof, which sale is
absolute and irrevocable and provides Buyer with the full benefits of ownership
of the Receivables. Except for the Deemed Collections owed pursuant to
Section 1.4, the sale of Receivables hereunder is made without recourse to
Seller; provided, however, that (i) Seller shall be liable to Buyer for all
representations, warranties, covenants and indemnities made by Seller pursuant
to the terms of the Transaction Documents to which Seller is a party, and
(ii) such sale does not constitute and is not intended to result in an
assumption by Buyer or any assignee thereof of any obligation of Seller or any
other Person arising in connection with the Receivables, the related Contracts
and/or other Related Security or any other obligations of Seller. In view of the
intention of the parties hereto that the sale of Receivables made hereunder
shall constitute a sale of such Receivables rather than a loan secured thereby,
Seller agrees that it will, on or prior to the Purchase Date and in accordance
with Section 4.1 (e)(ii), mark its master data processing records relating to
the Receivables with a legend acceptable to Buyer and to the Agent (as Buyer’s
assignee), evidencing that Buyer has purchased or otherwise acquired such
Receivables as provided in this Agreement and to note in its financial
statements that Seller’s Receivables have been sold or otherwise conveyed
outright to Buyer. Upon the request of Buyer or the Agent (as Buyer’s assignee),
Seller will execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to perfect and maintain the
perfection of Buyer’s ownership interest in the Receivables and the Collections
with respect thereto, or as Buyer or the Agent (as Buyer’s assignee) may
reasonably request.

2



--------------------------------------------------------------------------------



 



          Section 1.3 Payment for the Purchases.
          (a) The Purchase Price for the Purchase of Receivables and in
existence as of the Initial Cutoff Date shall be payable in full by Buyer to
Seller on the date hereof, and shall be paid to Seller in the following manner:
     (i) by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its sale of an interest in such
Receivables to the Agent for the benefit of the Purchasers under the Receivables
Purchase Agreement or other cash on hand; and
     (ii) the balance, by delivery of the proceeds of a subordinated revolving
loan from Seller to Buyer (a “Subordinated Loan ”) in an amount not to exceed
the lesser of (A) the remaining unpaid portion of such Purchase Price, and
(B) the maximum Subordinated Loan that could be borrowed without rendering
Buyer’s Net Worth less than the Required Capital Amount. Seller is hereby
authorized by Buyer to endorse on the schedule attached to the Subordinated Note
an appropriate notation evidencing the date and amount of each advance
thereunder, as well as the date of each payment with respect thereto, provided
that the failure to make such notation shall not affect any obligation of Buyer
thereunder.
          (b) With respect to each Receivable arising on and after the Initial
Cutoff Date, the Purchase Price for each such Receivable shall be due and owing
in full by Buyer to Seller or its designee on the date such Receivable is
acquired (except that Buyer may, with respect to any such Purchase Price, offset
against such Purchase Price any amounts owed by Seller to Buyer hereunder and
which have become due but remain unpaid) and shall be paid to Seller on the next
occurring Weekly Settlement Date, in accordance with Section 1.3(e) and in the
following manner:
     first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its subsequent sale of an interest in the Receivables to
the Agent for the benefit of the Purchasers under the Receivables Purchase
Agreement or other cash on hand; and
     second, by delivery of the proceeds of a Subordinated Loan, provided that
the making of any such Subordinated Loan shall be subject to the provisions set
forth in Section 1.3(a)(ii).
          (c) Subject to the limitations set forth in Section 1.3(a)(ii), Seller
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Purchase Termination Date. The Subordinated Loans owing to Seller
shall be evidenced by, and shall be payable in accordance with the terms and
provisions of its Subordinated Note and shall be payable solely from funds which
Buyer is not required under the Receivables Purchase Agreement to set aside for
the benefit of, or otherwise pay over to, the Agent for the benefit of the
Purchasers.
          (d) From and after the Purchase Termination Date, Seller shall not be
obligated to (but may, at its option) sell Receivables to Buyer.

3



--------------------------------------------------------------------------------



 



          (e) Although the Purchase Price for Receivables arising on or after
the Initial Cutoff Date shall be due and payable in full by Buyer to Seller on
the date such Receivable arises, settlement of the Purchase Price between Buyer
and Seller shall be effected on a weekly basis on Weekly Settlement Dates with
respect to all Receivables acquired during the same week and based on the
information contained in the Weekly Report delivered by the Servicer pursuant to
Article VIII of the Receivables Purchase Agreement for the week then most
recently ended. Although settlement shall be effected on Weekly Settlement
Dates, increases or decreases in the amount owing to Seller under the
Subordinated Note made pursuant to Section 1.3(b) shall be deemed to have
occurred and shall be effective as of the last Business Day of the week
preceding such Weekly Settlement Date.
          Section 1.4 Deemed Collections.
          (a) If on any day:
     (i) the Outstanding Balance of a Receivable is:
     (A) reduced as a result of any defective or rejected or returned goods or
services, any discount or any negative adjustment or otherwise by Seller (other
than as a result of such Receivable becoming a Charged-Off Receivable or to
reflect cash Collections on account of the Receivables),
     (B) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or an related transaction
or an unrelated transaction), or
     (ii) any of Seller’s representations and warranties set forth in
Sections 2.1(h), (i), (j), (l), (q), (r), (s), (t), the second and third
sentences of Section 2.1(p) hereof and the last clause (relating to bulk sales
laws) of Section 2.1(c) hereof are not true when made or deemed made with
respect to any Receivable,
then, in such event, Seller shall be deemed to have received a Collection of
such Receivable equal to (x) in the case of a reduction pursuant to
Section 1.4(a)(i)(A) or (B), the amount of such reduction, and (y) in the case
of a cancellation pursuant to Section 1.4(a)(i)(B) or a misrepresentation
described in Section 1.4(a)(ii), the Outstanding Balance of such Receivable
(calculated before giving effect to the applicable cancellation, if applicable)
(each Collection deemed to have been received pursuant hereto, a “Deemed
Collection”).
          (b) If Seller is deemed to have received a Deemed Collection pursuant
to Section 1.4(a), Seller will pay the amount of the Deemed Collection to Buyer
in cash not later than the next Weekly Settlement Date after such deemed
receipt.
          Section 1.5 Payments and Computations, Etc. All amounts to be paid or
deposited by Buyer hereunder shall be paid or deposited in accordance with the
terms hereof on the day when due in immediately available funds to the account
of Seller designated from time to time by Seller or as otherwise directed by
Seller. In the event that any payment owed by any Person hereunder becomes due
on a day that is not a Business Day, then such payment shall be made on the next
succeeding Business Day. If any Person fails to pay any amount hereunder

4



--------------------------------------------------------------------------------



 



when due, such Person agrees to pay, on demand, the Default Fee in respect
thereof until paid in full; provided, however, that such Default Fee shall not
at any time exceed the maximum rate permitted by applicable law. All
computations of the Default Fee payable hereunder shall be made on the basis of
a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed.
          Section 1.6 Transfer of Records.
          (a) In connection with the Purchase of Receivables hereunder, Seller
hereby sells, transfers, assigns and otherwise conveys to Buyer all of Seller’s
right and title to, and interest in, the Records relating to all such
Receivables, without the need for any further documentation in connection with
their conveyance or Purchase. In connection with such transfer, Seller hereby
grants to each of Buyer, the Agent and the Servicer an irrevocable,
non-exclusive license to use, without royalty or payment of any kind, all
software used by Seller to account for the Receivables, to the extent necessary
to administer the Receivables, whether such software is owned by Seller or is
owned by others and used by Seller under license agreements with respect
thereto, provided that should the consent of any licensor of Seller to such
grant of the license described herein be required, Seller hereby agrees that
upon the request of Buyer (or the Agent as Buyer’s assignee), Seller will use
its reasonable efforts to obtain the consent of such third-party licensor. Each
of the licenses granted hereby shall be irrevocable, and shall terminate on the
date this Agreement terminates in accordance with its terms.
          (b) Seller (i) shall take such action reasonably requested by Buyer
and/or the Agent (as Buyer’s assignee), from time to time hereafter, that may be
necessary or appropriate to ensure that Buyer and its assigns under the
Receivables Purchase Agreement have an enforceable ownership interest in the
Records relating to the Receivables purchased from Seller hereunder, and
(ii) shall use its reasonable efforts to ensure that Buyer, the Agent and the
Servicer each has an enforceable right (whether by license or sublicense or
otherwise) to use all of the computer software used to account for the
Receivables and/or to recreate such Records.
          Section 1.7 Characterization. If, notwithstanding the intention of the
parties expressed in Section 1.2(b), the sale by Seller to Buyer of Receivables
hereunder shall be characterized as a secured loan and not a sale, or such sale
shall for any reason be ineffective or unenforceable, then this Agreement shall
be deemed to constitute a security agreement under the UCC and other applicable
law. For this purpose and without being in derogation of the parties’ intention
that the conveyances of Receivables hereunder shall constitute true sales or
other outright assignments thereof, Seller hereby grants to Buyer a duly
perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables that are now existing and hereafter arising, all
Collections and Related Security with respect thereto, each Lock-Box and
Collection Account, and all other rights and payments relating to such
Receivables and all proceeds of the foregoing to secure the prompt and complete
payment of a loan deemed to have been made by Seller to Buyer in an amount equal
to the Purchase Price of the Receivables, together with all other obligations of
Seller hereunder, which security interest shall be prior to all other Adverse
Claims thereto.

5



--------------------------------------------------------------------------------



 



ARTICLE II.
REPRESENTATIONS AND WARRANTIES
          Section 2.1 Representations and Warranties of Seller. Seller hereby
represents and warrants to Buyer on the Purchase Date and on each date that any
Receivable is originated that:
          (a) Corporate Existence and Power. Seller is a corporation duly
organized solely under the laws of Delaware and no other state or jurisdiction,
and as to which Delaware must maintain a public record showing the corporation
to have been incorporated. Seller is validly existing and in good standing under
the laws of Delaware and is duly qualified to do business and is in good
standing as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
          (b) Power and Authority; Due Authorization, Execution and Delivery.
The execution and delivery by Seller of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and Seller’s use of the proceeds of the
Purchase made from it hereunder, are within its corporate powers and authority
and have been duly authorized by all necessary corporate action on its part.
This Agreement and each other Transaction Document to which Seller is a party
have been duly executed and delivered by Seller.
          (c) No Conflict. The execution and delivery by Seller of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws (or
equivalent organizational documents), (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Seller or its Subsidiaries (except as created
hereunder) except, in any case, where such contravention or violation could not
reasonably be expected to have a Material Adverse Effect; and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Seller of this Agreement and
each other Transaction Document to which it is a party and the performance of
its obligations hereunder and thereunder.
          (e) Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of Seller’s knowledge, threatened, against or affecting
Seller, or any of its properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a Material Adverse Effect.
          (f) Binding Effect. This Agreement and each other Transaction Document
to which Seller is a party constitute the legal, valid and binding obligations
of Seller enforceable against Seller in accordance with their respective terms,
except as such enforcement may be

6



--------------------------------------------------------------------------------



 



limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (g) Accuracy of Information. All information heretofore furnished by
Seller or any of its Affiliates to Buyer (or its assigns) for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Seller or any of its Affiliates on behalf of Seller to
Buyer (or its assigns) will be, true and accurate in every material respect on
the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein, when taken as a
whole, not misleading.
          (h) Use of Proceeds. No proceeds of the Purchase from Seller hereunder
will be used by Seller (i) for a purpose that violates, or would be inconsistent
with, any law, rule or regulation applicable to Seller or (ii) to acquire any
security in any transaction which is subject to Section 12, 13 or 14 of the
Securities Exchange Act of 1934, as amended.
          (i) Good Title. Immediately prior to the Purchase hereunder and upon
creation of each Receivable after the Initial Cutoff Date, Seller (i) is the
legal and beneficial owner of such Receivables and (ii) is the legal and
beneficial owner of the Related Security with respect thereto or possesses a
valid and perfected security therein, in each case, free and clear of any
Adverse Claim, except as created by the Transaction Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s ownership interest in each Receivable and its Collections.
          (j) Perfection. The name in which Seller has executed this Agreement
is identical to the name of Seller as indicated on the public record of the
State of Delaware which shows Seller to have been organized. This Agreement,
together with the filing of the financing statements contemplated hereby, is
effective to transfer to Buyer (and Buyer shall acquire from Seller) (i) legal
and equitable title to, with the right to sell and encumber each Receivable that
is existing and hereafter arising, together with the Collections with respect
thereto and (ii) all of Seller’s right, title and interest in the Related
Security associated with each such Receivable, in each case, free and clear of
any Adverse Claim, except as created by the Transactions Documents. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s ownership interest in the Receivables and the
Collections and the Related Security. The State of Delaware is a jurisdiction
whose law generally requires information concerning the existence of a
nonpossessory security interest to be made generally available in a filing,
record or registration system as a condition or result of such a security
interest’s obtaining priority over the rights of a lien creditor which respect
to collateral.
          (k) Places of Business and Locations of Records. The principal places
of business and chief executive office of Seller, as well as the offices where
it keeps all of its Records, are located at the address(es) listed on Exhibit II
or such other locations of which Buyer has been notified in accordance with
Section 4.2(a) in jurisdictions where all action required by

7



--------------------------------------------------------------------------------



 



Section 4.2(a) has been taken and completed. Seller’s Federal Employer
Identification Number is correctly set forth on Exhibit II.
          (l) Collections. The conditions and requirements set forth in
Section 4.1(i) have at all times been satisfied and duly performed. The names
and addresses of all Collection Banks, together with the bank name, jurisdiction
of organization and account numbers of the Collection Accounts of Seller at each
Collection Bank and the post office box number of each Lock-Box, are listed on
Exhibit III. Seller has not granted any Person, other than Buyer (and its
assigns) dominion and control of any Lock-Box or Collection Account, or the
right to take dominion and control of any such Lock-Box or Collection Account at
a future time or upon the occurrence of a future event.
          (m) Material Adverse Effect. Since March 31, 2000, no event has
occurred that would have a Material Adverse Effect.
          (n) Names. In the past five (5) years, Seller has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement and as set forth in Exhibit II hereto.
          (o) Not a Holding Company or an Investment Company. Seller is not a
“holding company” or a “subsidiary holding company” of a “holding company”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Seller is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.
          (p) Compliance with Law. Seller has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. No
Receivable or any Contract related thereto contravenes any laws, rules or
regulations applicable thereto (including, without limitation, laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of any such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.
          (q) Compliance with Credit and Collection Policy. Seller has complied
in all respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy, except such material change as to which Buyer
has been notified in accordance with Section 4.l(a)(vii).
          (r) Payments to Seller. With respect to each Receivable transferred by
Seller to Buyer hereunder, the Purchase Price received by Seller constitutes
reasonably equivalent value in consideration therefor and such transfer was not
made for or on account of an antecedent debt. No transfer by Seller of any
Receivable hereunder is or may be voidable under any section of the Bankruptcy
Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
          (s) Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the

8



--------------------------------------------------------------------------------



 



related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued Finance Charges thereon, enforceable against the
Obligor in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization or other similar laws
relating to or limiting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).
          (t) Eligible Receivables. Each Receivable included at any time in the
Net Receivables Balance as an Eligible Receivable was, on the later to occur of
the date of the Purchase and the date such Receivable was originated, an
Eligible Receivable on such date.
          (u) Accounting. The manner in which Seller accounts for the
transactions contemplated by this Agreement does not jeopardize the
characterization of the transactions contemplated herein as being true sales.
ARTICLE III.
CONDITIONS OF PURCHASES
          Section 3.1 Conditions Precedent to Purchases. Each Purchase under
this Agreement is subject to the conditions precedent that (i) Buyer shall have
Net Worth greater than or equal to the Required Capital Amount, and (ii) all of
the conditions to the effectiveness of the amendment to the Receivables Purchase
Agreement dated the date hereof shall have been satisfied or waived in
accordance with the terms thereof.
          Section 3.2 Conditions Precedent to Subsequent Payments. Buyer’s
obligation to pay for Receivables originated by Seller on and after the Initial
Cutoff Date shall be subject to the further conditions precedent that: (a) the
Facility Termination Date shall not have occurred; (b) Buyer (or its assigns)
shall have received such other approvals, opinions or documents as it may
reasonably request; and (c) on the date such Receivable was originated by
Seller, the following statements shall be true (and acceptance of the proceeds
of any payment for such Receivable shall be deemed a representation and warranty
by Seller that such statements are then true):
     (i) the representations and warranties of Seller set forth in Article II
are true and correct on and as of the date such Receivable was originated by
Seller as though made on and as of such date; and
     (ii) no event has occurred and is continuing that will constitute a
Termination Event or a Potential Termination Event.
Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the Subordinated Note, if applicable, by offset of
amounts owed to Buyer), title to such Receivable and the Related Security and
Collections with respect thereto shall vest in Buyer, whether or not the
conditions precedent to Buyer’s obligation to pay for such Receivable were in
fact satisfied. The failure of Seller to satisfy any of the foregoing conditions
precedent, however, shall give rise to a right of Buyer to rescind the related
purchase and direct Seller to pay to Buyer

9



--------------------------------------------------------------------------------



 



an amount equal to the Purchase Price payment that shall have been made with
respect to any Receivables that are related thereto.
ARTICLE IV.
COVENANTS
          Section 4.1 Affirmative Covenants of Seller. Until the date on which
this Agreement terminates in accordance with its terms, Seller hereby covenants
as set forth below:
          (a) Financial Reporting. Seller will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to Buyer
(or its assigns):
          (i) Annual Reporting. As soon as available, but in any event within
90 days after the end of each fiscal year of Performance Guarantor, a copy of
the audited consolidated balance sheet of Performance Guarantor and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows (or such other similar or
additional statement then requested by the SEC for annual reports filed pursuant
to the Exchange Act) for such year, setting forth in each case in comparative
form the figures for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, or other material qualification of exception, by Arthur Andersen LLP
or other independent public accountants of nationally recognized standing.
          (ii) Quarterly Reporting. As soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of Performance Guarantor, the unaudited consolidated balance
sheet of Performance Guarantor and its consolidated Subsidiaries as at the end
of such quarter and the related unaudited consolidated statements of income and
of cash flows (or such other or similar or additional statement then required by
the SEC for quarterly reports filed pursuant to the Exchange Act) for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by Performance Guarantor’s chief executive officer, president or
chief financial officer.
          (iii) Compliance Certificate. Together with the documents required to
be delivered pursuant to clauses (i) and (ii) above, compliance certificates in
substantially the form of Exhibit IV signed by an Authorized Officer of Seller.
          (iv) Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of Tenneco Operating, Seller or of Performance
Guarantor, copies of all financial statements, reports and proxy statements so
furnished.
          (v) SEC Filings. Within 60 days after the end of each of the first
three (3) fiscal quarters of Performance Guarantor, a narrative discussion and
analysis of the financial condition and results of operations of Performance
Guarantor and its Subsidiaries for such fiscal quarter and for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
as compared to the comparable periods of the previous year (or such other or
similar additional statement then required by the SEC for quarterly reports
filed pursuant to the

10



--------------------------------------------------------------------------------



 



Exchange Act); and within five days after the same are filed, copies of all
financial statements and reports that Performance Guarantor may make to, or file
with, the SEC.
          (vi) Change in Credit and Collection Policy. At least thirty (30) days
prior to the effectiveness of any material change in or material amendment to
the Credit and Collection Policy, a copy of the Credit and Collection Policy
then in effect and a notice (A) indicating such proposed change or amendment and
(B) if such proposed change or amendment would be reasonably likely to adversely
affect the collectibility of the Receivables, requesting Buyer’s (and the
Agent’s, as Buyer’s assignee) consent thereto.
          (vii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of Seller as Buyer (or its
assigns) may from time to time reasonably request in order to protect the
interests of Buyer (and its assigns) under or as contemplated by this Agreement.
          (b) Notices. Seller will notify the Buyer (or its assigns) in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:
          (i) Termination Events or Potential Termination Events. The occurrence
of each Termination Event and each Potential Termination Event, by a statement
of an Authorized Officer of Seller.
          (ii) Judgment and Proceedings. The entry of any judgment or decree
against Tenneco Operating, Seller or any of their respective Subsidiaries if the
aggregate amount of all judgments and decrees then outstanding against Seller
and its Subsidiaries exceeds $75,000,000, or the institution of any litigation,
arbitration proceeding or governmental proceeding against Seller which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          (iii) Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (iv) Defaults Under Other Agreements. The occurrence of a default or
an event of default under any other financing arrangement pursuant to which
Seller is a debtor or an obligor.
          (v) Downgrade of Performance Guarantor. Any downgrade in the rating of
any Indebtedness of Performance Guarantor by Standard and Poor’s Ratings
Services or by Moody’s Investors Service, Inc., setting forth the Indebtedness
affected and the nature of such change.
          (c) Compliance with Laws and Preservation of Corporate Existence.
Seller will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Seller will preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its

11



--------------------------------------------------------------------------------



 



incorporation and qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where its business is conducted, except where
the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.
          (d) Audits. Seller will furnish to Buyer (or its assigns) from time to
time such information with respect to it and the Receivables as Buyer (or its
assigns) may reasonably request. Seller will, from time to time during regular
business hours as requested by Buyer (or its assigns), upon reasonable notice
and at the sole cost of Seller, permit Buyer (or its assigns) or their
respective agents or representatives: (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of Seller
relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of Seller for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Seller’s financial condition or
the Receivables and the Related Security or Seller’s performance under any of
the Transaction Documents or Seller’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller having knowledge of
such matters (the procedures described in the foregoing clauses (i) and (ii) are
referred to herein as an “Audit”); provided, however, that Audits shall be
limited to not more than two per calendar year so long as (i) no Termination
Event has occurred and is continuing and (ii) the immediately preceding Audit
was satisfactory to Buyer (or its assigns) in all material respects.
          (e) Keeping and Marking of Records and Books.
     (i) Seller will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Seller will give Buyer (or its
assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.
     (ii) Seller will: (A) on or prior to the Purchase Date, mark its master
data processing records and other books and records relating to the Receivables
with a legend, acceptable to Buyer (or its assigns), describing Buyer’s
ownership interests in the Receivables and further describing the interest of
the Agent (on behalf of the Purchasers) under the Receivables Purchase Agreement
and (B) upon the request of Buyer (or its assigns) following the occurrence of a
Termination Event, (x) mark each Contract with a legend describing Buyer’s
ownership interest in the Receivables and further describing the interests of
the Agent (on behalf of the Purchasers) and (y) deliver to Buyer (or its
assigns) all Contracts (including, without limitation, all multiple originals of
any such Contract) relating to the Receivables and all instruments, securities
and chattel paper now or hereafter evidencing any of the Receivables), duly
endorsed to Buyer.
          (f) Compliance with Contracts and Credit and Collection Policy. Seller
will timely and fully (i) perform and comply with all provisions, covenants and
other promises

12



--------------------------------------------------------------------------------



 



required to be observed by it under the Contracts related to the Receivables,
and (ii) comply in all respects with the Credit and Collection Policy in regard
to each Receivable and the related Contract.
          (g) Ownership. Seller will take all necessary action to establish and
maintain, irrevocably in Buyer: (i) legal and equitable title to the Receivables
and the associated Collections and (ii) all of Seller’s right, title and
interest in the Related Security associated with such Receivables, in each case,
free and clear of any Adverse Claims other than Adverse Claims in favor of Buyer
(and its assigns) (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Buyer’s interest
in such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of Buyer as Buyer (or its
assigns) may reasonably request.
          (h) Purchasers’ Reliance. Seller acknowledges that the Agent and the
Purchasers are entering into the transactions contemplated by the Receivables
Purchase Agreement in reliance upon Buyer’s identity as a legal entity that is
separate from each of the Tenneco Automotive Entities. Therefore, from and after
the date of execution and delivery of this Agreement, Seller will take all
reasonable steps including, without limitation, all steps that Buyer or any
assignee of Buyer may from time to time reasonably request to maintain Buyer’s
identity as a separate legal entity and to make it manifest to third parties
that Buyer is an entity with assets and liabilities distinct from those of the
Tenneco Automotive Entities and not just a division of any of the Tenneco
Automotive Entities. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller (i) will not hold
itself out to third parties as liable for the debts of Buyer nor purport to own
the Receivables and other assets acquired by Buyer, (ii) will take all other
actions necessary on its part to ensure that Buyer is at all times in compliance
with the covenants set forth in Section 7.1(i) of the Receivables Purchase
Agreement and (iii) will cause all tax liabilities arising in connection with
the transactions contemplated herein or otherwise to be allocated between Seller
and Buyer on an arm’s-length basis and in a manner consistent with the
procedures set forth in U.S. Treasury Regulations §§1.l502-33(d) and 1.1552-1.
          (i) Collections. Seller will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Buyer and its
assigns. Seller will transfer exclusive ownership, dominion and control of each
Lock-Box and Collection Account to Buyer and, will not grant the right to take
dominion and control of any Lock- Box or Collection Account at a future time or
upon the occurrence of a future event to any Person, except to Buyer (or its
assigns) as contemplated by this Agreement and the Receivables Purchase
Agreement. All Collections from time to time deposited to any Collection
Account, shall be held in trust, for the exclusive benefit of Buyer (and its
assigns).

13



--------------------------------------------------------------------------------



 



          (j) Taxes. To the extent not handled by Performance Guarantor:
(i) Seller will file all tax returns and reports required by law to be filed by
it and promptly pay all taxes and governmental charges at any time owing, except
any such taxes which are not yet delinquent or are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with generally accepted accounting principles shall have been set
aside on its books, and (ii) Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of Buyer and its assigns.
          Section 4.2 Negative Covenants of Seller. Until the date on which this
Agreement terminates in accordance with its terms, Seller hereby covenants that:
          (a) Name Change, Offices and Records. Seller will not change its name,
identity or corporate structure (within the meaning of Section 9-402(7) or any
successor section thereto of any applicable enactment of the UCC), relocate its
chief executive office at any time while the location of its chief executive
office is relevant to perfection of Buyer’s interest in the Receivables or the
associated Related Security and Collections, or change any office where Records
are kept unless it shall have: (i) given Buyer (or its assigns) at least
forty-five (45) days’ prior written notice thereof and (ii) delivered to Buyer
(or its assigns) all financing statements, instruments and other documents
requested by Buyer (or its assigns) in connection with such change or
relocation.
          (b) Change in Payment Instructions to Obligors. Seller will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Buyer (or its assigns) shall have received, at least ten (10) days before
the proposed effective date therefor: (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Collection Bank
or a Collection Account or Lock-Box, an executed Collection Account Agreement
with respect to the new Collection Account or Lock-Box; provided, however, that
Seller may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Collection Account.
          (c) Modifications to Contracts and Credit and Collection Policy.
Seller will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Except as otherwise permitted in its
capacity as a Permitted Sub-Servicer pursuant to Article VIII of the Receivables
Purchase Agreement, Seller will not extend, amend or otherwise modify the terms
of any Receivable or any Contract related thereto other than in accordance with
the Credit and Collection Policy.

14



--------------------------------------------------------------------------------



 



          (d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable or any
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of Buyer provided for herein), and
Seller will defend the right, title and interest of Buyer in, to and under any
of the foregoing property, against all claims of third parties claiming through
or under Seller. Seller shall not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory or the proceeds thereof.
          (e) Accounting for Purchase. Seller will not, and will not permit any
Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of the Receivables and the Related Security by Seller to Buyer or except to
the extent that such transactions are not recognized on account of consolidated
financial reporting in accordance with generally accepted accounting principles.
ARTICLE V.
TERMINATION EVENTS
          Section 5.1 Termination Events. The occurrence of any one or more of
the following events shall constitute a Termination Event:
          (a) Seller shall fail (i) to (A) turn over any Collections or Deemed
Collection required to be turned over by it hereunder when due or (B) make any
payment required to be made by it hereunder when due, and (solely in the case of
this clause (B) such failure continues for five (5) consecutive Business Days
after Seller has actual knowledge of such failure or through the exercise of
reasonable business diligence, should have known of such failure, or (ii) to
perform or observe any term, covenant or agreement hereunder (other than as
referred to in clause (i) of this paragraph (a)) and such failure shall continue
for thirty (30) consecutive days after Seller has actual knowledge of such
failure or through the exercise of reasonable business diligence, should have
known of such failure.
          (b) Any representation, warranty, certification or statement made by
Seller in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any respect on or as of the date made or deemed made;
          (c) Tenneco Operating, Seller or any of their respective Subsidiaries
shall (i) default in making any payment of principal of any Indebtedness
(including any Contingent Obligation) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition related to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating

15



--------------------------------------------------------------------------------



 



thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Contingent Obligation) to become payable:
provided that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (c) shall not at any time constitute a Termination Event
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) or (iii) of this paragraph (c) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which exceeds in the aggregate $50,000,000 for
Tenneco Operating, Seller and their respective Subsidiaries.
          (d) (i) Tenneco Operating, Seller or any of their respective
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, dissolution, composition or other
relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee or other similar official for it or any substantial part of
its assets, or Tenneco Operating, Seller or any of their respective Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against Tenneco Operating, Seller or any of their respective
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against
Tenneco Operating, Seller or any of their respective Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) Tenneco Operating, Seller or any of
their respective Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) Tenneco Operating, Seller or
any of their respective Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due;
          (e) A Change of Control shall occur.
          (f) One or more judgments or decrees shall be entered against Tenneco
Operating, Seller or any of their respective Subsidiaries involving in the
aggregate for Tenneco Operating, Seller and their respective Subsidiaries a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $75,000,000 or more, and all
such judgements or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof.

16



--------------------------------------------------------------------------------



 



          Section 5.2 Remedies. Upon the occurrence of a Termination Event,
Buyer may (i) exercise all rights and remedies provided to a secured creditor
after default under the UCC and other applicable law, which rights and remedies
shall be cumulative, and (ii) to the fullest extent permitted by applicable law,
declare that the Default Fee shall accrue with respect to any amounts then due
and owing by Seller to Buyer. The aforementioned rights and remedies shall be
without limitation and shall be in addition to all other rights and remedies of
Buyer and its assigns otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved.
ARTICLE VI.
INDEMNIFICATION
          Section 6.1 Indemnities by Seller. Without limiting any other rights
that Buyer may have hereunder or under applicable law, Seller hereby agrees to
indemnify (and pay upon demand to) Buyer and its assigns, officers, directors,
agents and employees (each, an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of Buyer or any such assign) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by Buyer of an interest in the
Receivables, excluding, however:
          (a) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
          (b) Indemnified Amounts to the extent the same includes losses in
respect of such Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
          (c) taxes imposed by the jurisdiction in which such Indemnified
Party’s principal executive office is located, on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the Intended Characterization;
provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of Buyer to Seller for amounts
otherwise specifically provided to be paid by Seller under the terms of this
Agreement. Without limiting the generality of the foregoing indemnification,
Seller shall indemnify Buyer for Indemnified Amounts relating to or resulting
from:
     (i) any representation or warranty made by Seller (or any officers of
Seller) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by Seller pursuant hereto
or thereto for which Buyer has not received a Deemed Collection that shall have
been false or incorrect when made or deemed made;

17



--------------------------------------------------------------------------------



 



     (ii) the failure by Seller, to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any such Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Seller to keep or perform
any of its obligations, express or implied, with respect to any Contract;
     (iii) any failure of Seller to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;
     (iv) any products liability, personal injury or damage, suit or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;
     (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a (A) defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms and/or (B) a claim that the
sale or other assignment of all or any part of Seller’s (or any of its
assignees’) rights under the related Contract violates any anti-assignment
clause contained therein), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
     (vi) the commingling of Collections of Receivables any time with other
funds;
     (vii) any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of the Purchase from Seller, the
ownership of the Receivables or any other investigation, litigation or
proceeding relating to Seller in which any Indemnified Party becomes involved as
a result of any of the transactions contemplated hereby;
     (viii) any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
     (ix) any Termination Event described in Section 5.1(d);
     (x) any failure to vest and maintain vested in Buyer, or to transfer to
Buyer, legal and equitable title to, and ownership of, the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim (other
than any Adverse Claim permitted hereunder);
     (xi) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of the Purchase or at any subsequent time;

18



--------------------------------------------------------------------------------



 



     (xii) any action or omission by Seller which reduces or impairs the rights
of Buyer with respect to any Receivable or the value of any such Receivable;
     (xiii) any attempt by any Person to void the Purchase from Seller hereunder
under statutory provisions or common law or equitable action; and
     (xiv) any inability of Buyer to review any Contract or to exercise its
rights under any Contract or this Agreement as a result of a confidentiality
provision in any such Contract.
          Section 6.2 Other Costs and Expenses. Seller shall: (a) pay to Buyer
on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, and (b) pay to Buyer on demand any and all costs and expenses of
Buyer, if any. including reasonable counsel fees and expenses in connection with
the enforcement of this Agreement and the other documents delivered hereunder
and in connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following a Termination
Event.
ARTICLE VII.
MISCELLANEOUS
          Section 7.1 Waivers and Amendments.. No failure or delay on the part
of Buyer (or its assigns) in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.
          No provision of this Agreement may be amended, supplemented, modified
or waived except in writing signed by Seller and Buyer and, to the extent
required under the Receivables Purchase Agreement, the Agent and the Financial
Institutions or the Required Financial Institutions.
          Section 7.2 Notices. All communications and notices provided for
hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth below
their respective signatures hereto or at such other address or telecopy number
as such Person may hereafter specify for the purpose of notice to each of the
other parties hereto. Each such notice or other communication shall be effective
if given by telecopy, upon the receipt thereof, if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or if given by any other means, when received
at the address specified in this Section 7.2.
          Section 7.3 Protection of Ownership Interests of Buyer.

19



--------------------------------------------------------------------------------



 



          (a) Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be reasonably necessary or desirable, or that Buyer (or its
assigns) may reasonably request, to perfect, protect or more fully evidence the
interest of Buyer hereunder and the interests of the Agent, for the benefit of
the Purchasers under the Receivables Purchase Agreement, or to enable Buyer (or
its assigns) to exercise and enforce their rights and remedies hereunder.
Subject to Section 14.4(a) of the Receivables Purchase Agreement, at any time,
Buyer (or its assigns) may, at Seller’s sole cost and expense, direct Seller to
notify the Obligors of Receivables of the ownership interests of Buyer under
this Agreement and may also direct that payments of all amounts due or that
become due under any or all Receivables be made directly to Buyer or its
designee.
     (i) If Seller fails to perform any of its obligations hereunder, Buyer (or
its assigns) may (but shall not be required to) perform, or cause performance
of, such obligations, and Buyer’s (or such assigns’) costs and expenses incurred
in connection therewith shall be payable by Seller as provided in Section 6.2.
Seller irrevocably authorizes Buyer (and its assigns) at any time and from time
to time in the sole discretion of Buyer (or its assigns), and appoints Buyer
(and its assigns) as its attorney(ies)-in-fact, to act on behalf of Seller
(i) to execute on behalf of Seller as debtor and to file financing statements
necessary or desirable in Buyer’s (or its assigns’) sole discretion to perfect
and to maintain the perfection and priority of the interest of Buyer in the
Receivables and Related Security and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Receivables as a financing statement in such offices as Buyer (or its
assigns) in their sole discretion deem necessary or desirable to perfect and to
maintain the perfection and priority of Buyer’s interests in the Receivables.
This appointment is coupled with an interest and is irrevocable. From and after
July 1, 2001: (A) Seller hereby authorizes Buyer (and the Agent, as Buyer’s
assignee) to file financing statements and other filing or recording documents
with respect to the Receivables and Related Security (including any amendments
thereto, or continuation or termination statements thereof), without the
signature or other authorization of Seller, in such form and in such offices as
the Buyer or any of its assigns reasonably determines appropriate to perfect or
maintain the perfection of the security interest of Buyer and its assigns
hereunder, (B) Seller acknowledges and agrees that it is not authorized to, and
will not, file financing statements or other filing or recording documents with
respect to the Receivables or Related Security (including any amendments
thereto, or continuation or termination statements thereof), without the express
prior written approval by the Agent (as Buyer’s assignee), consenting to the
form and substance of such filing or recording document, and (C) Seller
approves, authorizes and ratifies any filings or recordings made by or on behalf
of the Agent (as Buyer’s assignee) in connection with the perfection of the
security interest in favor of Buyer or the Agent (as Buyer’s assignee).

20



--------------------------------------------------------------------------------



 



          Section 7.4 Confidentiality.
          (a) Seller shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of the Receivables Purchase Agreement
and the other confidential or proprietary information with respect to the Agent
and Conduit and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that Seller and its officers and employees may disclose such
information to Seller’s and Performance Guarantor’s external accountants and
attorneys and as required by any applicable law or order of any judicial or
administrative proceeding.
          (b) Anything herein to the contrary notwithstanding, Seller hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to Buyer, the Agent and the Purchasers, (ii) by Buyer, the Agent or the
Purchasers to any prospective or actual assignee or participant of any of them;
provided that such assignee or participant agrees to be bound by the terms of
this Section 7.4 and (iii) by the Agent or Conduit, to any rating agency,
Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to Conduit or any entity organized for the purpose of purchasing, or
making loans secured by, financial assets for which Bank One acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided that each such
Person is informed of the confidential nature of such information. In addition,
the Purchasers and the Agent may disclose any such nonpublic information
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).
          Section 7.5 Bankruptcy Petitions.
          (a) Seller and Buyer each hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of Conduit, it will not institute against, or
join any other Person in instituting against, Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
          (b) Seller hereby further covenants and agrees that, prior to the date
that is one year and one day after the payment in full of all Aggregate Unpaids,
it will not institute against, or join any other Person in instituting against,
Buyer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.
          Section 7.6 Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of Conduit, the Agent
or any Financial Institution, no claim may be made by Seller or any other Person
against the Agent or any of the Purchasers or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and Seller hereby waives, releases, and agrees not to sue
upon any claim for any such special, indirect

21



--------------------------------------------------------------------------------



 



consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
          Section 7.7 CHOICE OF LAW . THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF ILLINOIS.
          Section 7.8 CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SELLER OR BUYER PURSUANT TO THIS AGREEMENT AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS
ASSIGNS) TO BRING PROCEEDINGS AGAINST SELLER IN THE COURTS OF ANY OTHER
JURISDICTION. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY JUDICIAL
PROCEEDING BY SELLER AGAINST BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SELLER PURSUANT
TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.
          Section 7.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY
SELLER PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.
          Section 7.10 Integration; Binding Effect; Survival of Terms.
          (a) This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
          (b) This Agreement shall be binding upon and inure to the benefit of
Seller, Buyer and their respective successors and permitted assigns (including
any trustee in bankruptcy). None of Seller may assign any of its rights and
obligations hereunder or any interest herein without the prior written consent
of Buyer. Buyer may assign at any time its rights and obligations hereunder and
interests herein to any other Person without the consent of

22



--------------------------------------------------------------------------------



 



Seller. Without limiting the foregoing, Seller acknowledges that Buyer, pursuant
to the Receivables Purchase Agreement, may assign to the Agent, for the benefit
of the Purchasers, its rights, remedies, powers and privileges hereunder and
that the Agent may further assign such rights, remedies, powers and privileges
to the extent permitted in the Receivables Purchase Agreement. Seller agrees
that the Agent, as the assignee of Buyer, shall, subject to the terms of the
Receivables Purchase Agreement, have the right to enforce this Agreement and to
exercise directly all of Buyer’s rights and remedies under this Agreement
(including, without limitation, the right to give or withhold any consents or
approvals of Buyer to be given or withheld hereunder) and Seller agrees to
cooperate fully with the Agent in the exercise of such rights and remedies. This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms and shall remain in full force and effect
until terminated in accordance with its terms; provided, however, that the
rights and remedies with respect to (i) any breach of any representation and
warranty made by Seller pursuant to Article II (ii) the indemnification and
payment provisions of Article VI; and (iii) Section 7.5 shall be continuing and
shall survive any termination of this Agreement.
          Section 7.11 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
<signature pages follow>

23



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

            THE PULLMAN COMPANY 

    By:   /s/ Paul D. Novas         Name:   Paul D. Novas         Title:   Vice
President and Treasurer     

         
 
  Address for notices:   500 North Field Drive
 
      Lake Forest, IL 60045
 
      Attn:    Randy Homes
 
      Phone: (847) 482-5604
 
      Fax:       (847) 482-5125

            TENNECO AUTOMOTIVE RSA COMPANY
      By:   /s/ Paul D. Novas         Name:   Paul D. Novas        Title:  
President     

         
 
  Address for notices:   500 North Field Drive
 
      Lake Forest, IL 60045
 
      Attn:   Paul D. Novas
 
      Phone: (847) 482-5143
 
      Fax:     (847) 482-5125

24



--------------------------------------------------------------------------------



 



Exhibit I
Definitions
          This is Exhibit I to the Agreement (as hereinafter defined). As used
in the Agreement and the Exhibits, Schedules and Annexes thereto, capitalized
terms have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Receivables Purchase Agreement.
          “Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.
          “Agreement” means the Receivables Sale Agreement, dated as of
December 27, 2000, between Seller and Buyer, as the same may be amended,
restated or otherwise modified.
          “Buyer” has the meaning set forth in the preamble to the Agreement.
          “Change of control” means that the Performance Guarantor shall cease
to own or control, directly or indirectly, at least 100% of the outstanding
shares of voting stock of Seller.
          “Conduit” has the meaning set forth in the Preliminary Statements to
the Agreement.
          “Credit and Collection Policy” means Seller’ collective credit and
collection policies and practices relating to Contracts and Receivables existing
on the Purchase Date hereof and summarized in Exhibit V, as modified from time
to time in accordance with the Agreement.
          “Deemed Collections” has the meaning set forth in Section 1 .4 of the
Agreement
          “Default Fee” means a per annum rate of interest equal to the sum
of(i) the Prime Rate, plus (ii) 2% per annum.
          “Discount Factor” means a percentage calculated to provide Buyer with
a reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to Buyer of financing its investment in such
Receivables during such period and (ii) the risk of nonpayment by the Obligors.
Seller and Buyer may agree from time to time to change the Discount Factor based
on changes in one or more of the items affecting the calculation thereof,
provided that any change to the Discount Factor shall take effect as of the
commencement of a week, shall apply only prospectively and shall not affect any
Purchase Price payment made prior to the week during which Seller and Buyer
agree to make such change.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations promulgated pursuant thereto.

25



--------------------------------------------------------------------------------



 



          “Initial Cutoff Date” means November 30, 2000.
          “Intended Characterization” means, for income tax purposes, the
characterization of the transactions under the Receivables Purchase Agreement as
a loan or loans secured by the Receivables, the Related Security and the
Collections associated with the foregoing.
          “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of the Performance Guarantor and its
Subsidiaries, taken as a whole, (ii) the ability of Seller to perform its
obligations under the Agreement or any other Transaction Document to which it is
a party, (iii) the legality, validity or enforceability of the Agreement or any
other Transaction Document, (iv) Seller’s, Buyer’s or the Agent’s interest in
the Receivables generally or in any significant portion of the Receivables, or
Collections with respect thereto, or (v) the collectibility of the Receivables
generally or of any material portion of the Receivables.
          “Net Worth” means as of the last Business Day of each calendar month
preceding any date of determination, the excess, if any, of(a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of(i) the
Aggregate Capital outstanding at such time, plus (ii) the aggregate outstanding
principal balance of the Subordinated Loans (including any Subordinated Loan
proposed to be made on the date of determination).
          “Original Balance” means, with respect to any Receivable, the
Outstanding Balance of such Receivable on the date it was created.
          “Performance Guarantor” means Tenneco Automotive Inc., a Delaware
corporation, and its successors
          “Potential Terminatio Event” means an event which, with the passage of
time or the giving of notice, or both, would constitute a Terminection Event.
          “Purchase” means the purchase pursuant to Section 1.2(a) of the
Agreement by Buyer from Seller of the Receivables and the Related Security and
Collections related thereto, together with all related rights in connection
therewith.
          “Purchase Date” means December 27, 2000.
          “Purchase Price” means the aggregate price to be paid by Buyer to
Seller in accordance with Section 1.3 of the Agreement, for the Receivables and
the associated Collections and which price shall equal on any date (i) the
product of (x) the Outstanding Balance of such Receivables on the date created
by Seller, multiplied by (y) one minus the Discount Factor then in effect, plus
(ii) all accrued and unpaid Finance Charges on such Receivables.
          “Purchase Termination Date” means the earliest to occur of (i) the
Facility Termination Date, (ii) the Business Day immediately prior to the
occurrence of a Termination Event with respect to Seller set forth in Section
5.1(d), (iii) the Business Day specified in a written notice from Buyer to
Seller following the occurrence of any other Termination Event,

26



--------------------------------------------------------------------------------



 



and (iv) the date which is 30 Business Days after Buyer’s receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.
          “Receivable” means all indebtedness and other obligations owed to
Seller (at the time it arises, and before giving effect to any transfer or
conveyance hereunder) or in which Seller has a security interest or other
interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by Seller, and further includes, without limitation, the obligation to
pay any Finance Charges with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Seller treats such indebtedness,
rights or obligations as a separate payment obligation.
          “Receivables Purchase Agreement” has the meaning set forth in the
Preliminary Statements to the Agreement.
          “Related Security” means, with respect to any Receivable:
     (i) all security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable, but excluding any UCC Article 2 security interest in
the goods, the sale of which gave rise to such receivable,
     (ii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
     (iii) all service contracts and other contracts and agreements associated
with such Receivable,
     (iv) all of Seller’s right, title and interest in the Records related to
such Receivable,
     (v) all of Seller’s right, title and interest in and to each Lock Box and
each Collection Account, and
     (vi) all proceeds of any of the foregoing.
          “Required Capital Amount” means, as of any date of determination, an
amount equal to: (a) if such date of determination is before December 15, 2000,
$20,000,000 and (b) if such date of determination is on or after December 15,
2000, $30, 000,000.

27



--------------------------------------------------------------------------------



 



          “SEC” means the Securities and Exchange Commission, any successor
thereto and any analogous governmental authority.
          “Seller” has the meaning set forth in the preamble to the Agreement.
          “Servicer” has the meaning set forth in the recitals to the Agreement.
          “Subordinated Loan” has the meaning set forth in Section 1.3(a) of the
Agreement.
          “Subordinated Note” means the promissory note in substantially the
form of Exhibit VI hereto as more fully described in Section 1.3 of the
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
          “Tenneco Operating” has the meaning set forth in the recitals to the
Agreement.
          “Termination Event” has the meaning set forth in Section 5.1 of the
Agreement.
          “Weekly Settlement Date” means the 3rd Business Day of each week
hereafter.
          All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles.
          All terms used in Article 9 of the UCC in the State of Illinois, and
not specifically defined herein, are used herein as defined in such Article 9.

28



--------------------------------------------------------------------------------



 



Exhibit II
Places of Business; Locations of Records;
Federal Employer Identification Number(s); Other Names
Places of Business and Locations of Records:
500 North Field Drive
Lake Forest, IL 60045
1 International Drive
Monroe, Michigan 48161
Federal Employer Identification Number:
02-0359911
Prior Legal Names (in past 5 years):
n/a
Trade and Assumed Names:
Pullman, Clevite or any variation of the foregoing

29



--------------------------------------------------------------------------------



 



Exhibit III
Lock-Boxes; Collection Accounts; Collection Banks
[Intentionally Omitted]

30



--------------------------------------------------------------------------------



 



Exhibit IV
[Form of] Compliance Certificate
          This Compliance Certificate is furnished pursuant to that certain
Receivables Sale Agreement (the “Receivables Sale Agreement”) dated as of
December 27, 2000, between THE PULLMAN COMPANY, a Delaware corporation
(“Pullman”), and TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation, as
Buyer. Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Agreement.
          THE UNDERSIGNED HEREBY CERTIFIES THAT:
          1. I am the duly elected                                          of
Pullman
          2. I have reviewed the terms of the Receivables Sale Agreement and I
have made, or have caused to be made under my supervision, a detailed review of
the transactions and conditions of Performance Guarantor and its Subsidiaries
during the accounting period covered by the attached financial statements.
          3. The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Termination Event or a Potential Termination Event, as each such term is
defined under the Receivables Sale Agreement, during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below.
          4. Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Tenneco Automotive Entities have
taken, are taking, or propose to take with respect to each such condition or
event:
          The foregoing certifications, together with the computations set forth
in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this                     
day of                     , 20___.

                             [Name]           

31



--------------------------------------------------------------------------------



 



         

Exhibit V
Credit and Collection Policy
[Intentionally Omitted]

32



--------------------------------------------------------------------------------



 



Exhibit VI
Form of Subordinated Note
SUBORDINATED NOTE
December 27, 2000
          1. Note. FOR VALUE RECEIVED, the undersigned, TENNECO AUTOMOTIVE RSA
COMPANY, a Delaware corporation (“Buyer”), hereby unconditionally promises to
pay to the order of THE PULLMAN COMPANY, a Delaware corporation (“Seller”), in
lawful money of the United States of America and in immediately available funds,
on or before the date following the Purchase Termination Date which is one year
and one day after the date on which (i) the Outstanding Balance of all
Receivables sold under the Receivables Sale Agreement referred to below has been
reduced to zero and (ii) all indemnities, adjustments and other amounts which
may be owed thereunder in connection with the Receivables acquired have been
paid (the “Collection Date”), the aggregate unpaid principal sum outstanding of
all Subordinated Loans made from time to time by Seller to Buyer pursuant to and
in accordance with the terms of that certain Receivables Sale Agreement dated as
of December 27, 2000, between Seller and Buyer (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Sale
Agreement”). Reference to Section 1.3 of the Receivables Sale Agreement is
hereby made for a statement of the terms and conditions under which the loans
evidenced hereby have been and will be made. Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Receivables Sale Agreement.
          2. Interest. Buyer further promises to pay interest on the outstanding
unpaid principal amount hereof from the date hereof until payment in full hereof
at a rate equal to the one month LIBOR rate published on the first business day
of each month on or after September 1, 2000 in The Wall Street Journal
(“LIBOR”), changing on the first business day of each month; provided, however,
that if Buyer shall default in the payment of any principal hereof, Buyer
promises to pay, on demand, interest at a rate per annum equal to the sum of
LIBOR plus 2.00% per annum on any such unpaid amounts, from the date such
payment is due to the date of actual payment. Interest shall be payable on the
first Business Day of each month in arrears; provided, however, that Buyer may
elect on the date any interest payment is due hereunder to defer such payment
and upon such election the amount of interest due but unpaid on such date shall
constitute principal under this Subordinated Note. The outstanding principal of
any loan made under this Subordinated Note shall be due and payable on the
Collection Date and may be repaid or prepaid at any time without premium or
penalty
          3. Principal Payments. Seller is authorized and directed by Buyer to
enter on the grid attached hereto, or, at its option, in its books and records,
the date and amount of each loan made by it which is evidenced by this
Subordinated Note and the amount of each payment of principal made by Buyer, and
absent manifest error, such entries shall constitute prima facie evidence of the
accuracy of the information so entered; provided that neither the failure of
Seller to make any such entry or any error therein shall expand, limit or affect
the obligations of Buyer hereunder.

33



--------------------------------------------------------------------------------



 



          4. Subordination. Seller shall have the right to receive, and Buyer
shall have the right to make, any and all payments and prepayments relating to
the loans made under this Subordinated Note; provided that after giving effect
to any such payment or prepayment, the aggregate Outstanding Balance of
Receivables (as each such term is defined in the Receivables Purchase Agreement
hereinafter referred to) at such time exceeds the sum of(a) the Aggregate
Unpaids (as defined in the Receivables Purchase Agreement) outstanding at such
time under the Receivables Purchase Agreement, plus (b) the aggregate
outstanding principal balance of all loans made under this Subordinated Note.
Seller hereby agrees that at any time during which the conditions set forth in
the proviso of the immediately preceding sentence shall not be satisfied, Seller
shall be subordinate in right of payment to the prior payment of any
indebtedness or obligation of Buyer owing to the Agent or any Purchaser under
that certain Receivables Purchase Agreement, dated as of October 31, 2000, by
and among Buyer, Tenneco Automotive Operating Company, as Servicer, various
“Purchasers” from time to time party thereto, and Bank One, NA (Main Office
Chicago), as the “Agent” (as amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”). The
subordination provisions contained herein are for the direct benefit of, and may
be enforced by, the Agent and the Purchasers and/or any of their respective
assignees (collectively, the “Senior Claimants”) under the Receivables Purchase
Agreement. Until the date on which the “Aggregate Capital” outstanding under the
Receivables Purchase Agreement has been repaid in full and all obligations of
Buyer and/or the Servicer thereunder and under the “Fee Letter” referenced
therein (all such obligations, collectively, the “Senior Claim ”) have been
indefeasibly paid and satisfied in full, Seller shall not institute against
Buyer any proceeding of the type described in Section 5.1(d) of the Receivables
Sale Agreement unless and until the Collection Date has occurred. Should any
payment, distribution or security or proceeds thereof be received by Seller in
violation of this Section 4, Seller agrees that such payment shall be
segregated, received and held in trust for the benefit of, and deemed to be the
property of, and shall be immediately paid over and delivered to the Agent for
the benefit of the Senior Claimants.
          5. Bankruptcy; Insolvency. Upon the occurrence of any proceeding of
the type described in Section 5.1(d) of the Receivables Sale Agreement involving
Buyer as debtor, then and in any such event the Senior Claimants shall receive
payment in full of all amounts due or to become due on or in respect of the
Aggregate Capital and the Senior Claim (including “CP Costs” and “Yield” as
defined and as accruing under the Receivables Purchase Agreement after the
commencement of any such proceeding, whether or not any or all of such CP Costs
or Yield is an allowable claim in any such proceeding) before Seller is entitled
to receive payment on account of this Subordinated Note, and to that end, any
payment or distribution of assets of Buyer of any kind or character, whether in
cash, securities or other property, in any applicable insolvency proceeding,
which would otherwise be payable to or deliverable upon or with respect to any
or all indebtedness under this Subordinated Note, is hereby assigned to and
shall be paid or delivered by the Person making such payment or delivery
(whether a trustee in bankruptcy, a receiver, custodian or liquidating trustee
or otherwise) directly to the Agent for application to, or as collateral for the
payment of, the Senior Claim until such Senior Claim shall have been paid in
full and satisfied.
          6. Amendments. This Subordinated Note shall not be amended or modified
except in accordance with Section 7.1 of the Receivables Sale Agreement. The
terms of this

34



--------------------------------------------------------------------------------



 



Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Agent for the benefit of the Purchasers.
          7. GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED
AT CHICAGO, ILLINOIS, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE
STATE OF ILLINOIS. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
SUBORDINATED NOTE.
          8. Waivers. All parties hereto, whether as makers, endorsers, or
otherwise, severally waive presentment for payment, demand, protest and notice
of dishonor. Seller additionally expressly waives all notice of the acceptance
by any Senior Claimant of the subordination and other provisions of this
Subordinated Note and expressly waives reliance by any Senior Claimant upon the
subordination and other provisions herein provided.
          9. Assignment. This Subordinated Note may not be assigned, pledged or
otherwise transferred to any party other than Seller without the prior written
consent of the Agent, and any such attempted transfer shall be void.

                      TENNECO AUTOMOTIVE RSA COMPANY
      By:           Name:           Title:        

         
 
  Address for notices:   500 North Field Drive
 
      Lake Forest, IL 60045
 
      Attn: Paul D. Novas
 
      Phone: (847) 482-5143
 
      Fax: (847) 482-5125

35



--------------------------------------------------------------------------------



 



Schedule to Subordinated Note
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

                      Amount of       Unpaid         Subordinated   Amount of  
Principal   Notation Date   Loan   Principal Paid   Balance   Made By  

36



--------------------------------------------------------------------------------



 



OMNIBUS AMENDMENT NO. 1
AMENDMENT NO. 1 TO RECEIVABLES SALE AGREEMENTS AND
AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS OMNIBUS AMENDMENT NO. 1, dated as of September 21, 2005 (this
“Amendment”), is by and among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) The Pullman Company, a Delaware corporation (“Pullman”),
     (c) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller and Pullman, the
“Companies”),
     (c) Jupiter Securitization Corporation, a Delaware corporation (“Jupiter”
or a “Conduit”), and Liberty Street Funding Corp., a Delaware corporation
(“Liberty Street” or a “Conduit”),
     (d) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”),
     (e) JPMorgan Chase, individually (the “Jupiter Committed Purchaser” and,
together with Jupiter, the “Jupiter Group”), in its capacity as agent for the
Jupiter Group (a “Co-Agent”), and in its capacity as administrative agent for
the Jupiter Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”).
W I T N E S S E T H :
     WHEREAS, Tenneco Operating and Seller are parties to that certain
Receivables Sale Agreement, dated as of October 31, 2000, between Tenneco
Operating, as seller, and Seller, as purchaser, and Pullman and Seller are
parties to that certain Receivables Sale Agreement, dated as of December 27,
2000, between Pullman, as seller, and Seller, as purchaser (collectively, the
“Receivables Sale Agreements”); and
     WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the Jupiter
Group and the Agents are parties to that certain Second Amended and

 



--------------------------------------------------------------------------------



 



Restated Receivables Purchase Agreement dated as of May 4, 2005, as heretofore
amended (the “Receivables Purchase Agreement” and, together with the Receivable
Sale Agreements, the “Agreements” ); and
     WHEREAS, the parties wish to amend the Agreements on the terms and subject
to the conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Agreements.
          2. Amendments.
               2.1. The definition of “Receivable” in the Receivables Purchase
Agreement (and as incorporated by reference in the Receivables Sale Agreements)
is hereby amended and restated in its entirety to read as follows:
     “Receivable” means all indebtedness and other obligations owed to Seller or
an Originator (at the time it arises, and before giving effect to any transfer
or conveyance under a Receivables Sale Agreement or hereunder), excluding any
such indebtedness or obligations owed by any Subsidiary of Tenneco Automotive or
by Delphi Corporation or any of its Subsidiaries, or in which Seller or an
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by such Originator, and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.
          2.2. Each of the Agents and the Purchasers hereby consents to the sale
by Seller to the applicable Originator of all indebtedness and other obligations
owing to Seller by Delphi Corporation or any of its Subsidiaries as of
September 21, 2005 together with all supporting obligations, records, and
collections with respect thereto and proceeds of the foregoing (collectively,
the “Delphi Receivable Assets”). For value received, Seller does hereby sell and
assign to the applicable Originator, and the applicable Originator does hereby
purchase and accept, all of Seller’s right, title and interest in and to the
Delphi Receivable Assets originated by such Originator.

2



--------------------------------------------------------------------------------



 



          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Companies hereby represents
and warrants to the Agents and the Purchasers that, both before and after giving
effect to the amendments contained in Section 2 hereof, (a) no Amortization
Event or Potential Amortization Event exists and is continuing as of the
Effective Date (as defined in Section 4 below), (b) each of the Agreements to
which such Company is a party, as amended hereby, constitutes the legal, valid
and binding obligations of such Company enforceable against such Company in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Company’s representations and warranties contained in each
of the Agreements to which it is a party is true and correct as of the Effective
Date as though made on such date (except for such representations and warranties
that speak only as of an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below.
          5. Ratification. Except as expressly modified hereby, the Agreements,
as amended hereby, is hereby ratified, approved and confirmed in all respects.
          6. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Agreements to “this Agreement”, “hereof’, or “hereunder”
or words of like import, and all references to the Agreements in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreements, as amended by this
Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.
JUPITER SECURITIZATION CORPORATION
By: JPMorgan Chase Bank, N.A., its attorney-in-fact

              By:   /s/ John Kuhns       Name:   John Kuhns      Title:   Vice
President     

JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Jupiter Agent and as
Administrative Agent

              By:   /s/ John Kuhns       Name:   John Kuhns      Title:   Vice
President     

LIBERTY STREET FUNDING CORP.

              By:   /s/ Bernard J. Angelo       Name:   Bernard J. Angelo     
Title:   Vice President   

4



--------------------------------------------------------------------------------



 



         

THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street Agent

              By:   /s/ NORMAN LAST       Name:   NORMAN LAST      Title:  
MANAGING DIRECTOR   

5



--------------------------------------------------------------------------------



 



         

TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation

              By:   /s/ John E. Kunz       Name:   John E. Kunz      Title:  
President and Treasurer     

TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware corporation

              By:   /s/ Gary Silha       Name:   Gary Silha      Title:  
Assistant Treasurer     

THE PULLMAN COMPANY, a Delaware corporation

              By:   /s/ Gary Silha       Name:   Gary Silha      Title:  
Assistant Treasurer     

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:
TENNECO AUTOMOTIVE INC., a Delaware corporation

              By:   /s/ John E. Kunz       Name:   John E. Kunz      Title:  
Vice President Treasurer     

6



--------------------------------------------------------------------------------



 



OMNIBUS AMENDMENT NO.2
AMENDMENT NO.2 TO RECEIVABLES SALE AGREEMENTS AND
AMENDMENT NO.3 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS OMNIBUS AMENDMENT NO. 1, dated as of October 14, 2005 (this
“Amendment”), is by and among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) The Pullman Company, a Delaware corporation (“Pullman”),
     (c) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller and Pullman, the
“Companies”),
     (c) Jupiter Securitization Corporation, a Delaware corporation (“Jupiter”
or a “Conduit”), and Liberty Street Funding Corp., a Delaware corporation
(“Liberty Street” or a “Conduit”),
     (d) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”),
     (e) JPMorgan Chase, individually (the “Jupiter Committed Purchaser” and,
together with Jupiter, the “Jupiter Group”), in its capacity as agent for the
Jupiter Group (a “Co-Agent”), and in its capacity as administrative agent for
the Jupiter Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”).
W I T N E S S E T H :
     WHEREAS, Tenneco Operating and Seller are parties to that certain
Receivables Sale Agreement, dated as of October 31, 2000, between Tenneco
Operating, as seller, and Seller, as purchaser, and Pullman and Seller are
parties to that certain Receivables Sale Agreement, dated as of December 27,
2000, between Pullman, as seller, and Seller, as purchaser (collectively, the
“Receivables Sale Agreements”); and
     WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the Jupiter
Group and the Agents are parties to that certain Second Amended and

 



--------------------------------------------------------------------------------



 



Restated Receivables Purchase Agreement dated as of May 4, 2005, as heretofore
amended (the “Receivables Purchase Agreement” and, together with the Receivable
Sale Agreements, the “Agreements”); and
     WHEREAS, the parties wish to amend the Agreements on the terms and subject
to the conditions hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Agreements.
          2. Amendments. The following definitions in the Receivables Purchase
Agreement (and as incorporated by reference in the Receivables Sale Agreements)
are hereby amended and restated in their entirety to read, respectively, as
follows:
     “Receivable” means all indebtedness and other obligations owed to Seller or
an Originator (at the time it arises, and before giving effect to any transfer
or conveyance under a Receivables Sale Agreement or hereunder) or in which
Seller or an Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale of goods or the rendering of services by such Originator and the
obligation to pay any Finance Charges with respect thereto; provided, however,
in no event shall the term “Receivable” include any such indebtedness or
obligations (i) owed by any Subsidiary of Tenneco Automotive at any time, or
(ii) owed by Delphi Corporation or any of its Subsidiaries if originated on or
prior to October 9, 2005. Indebtedness and other rights and obligations arising
from any one transaction, including, without limitation, indebtedness and other
rights and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.
     “Tenneco Automotive” means (a) prior to October 27, 2005, Tenneco
Automotive Inc. ., a Delaware corporation, and (b) from and after October 27,
2005, Tenneco Inc., ., a Delaware corporation formerly known as Tenneco
Automotive Inc.

2



--------------------------------------------------------------------------------



 



          3. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Companies hereby represents
and warrants to the Agents and the Purchasers that, both before and after giving
effect to the amendments contained in Section 2 hereof, (a) no Amortization
Event or Potential Amortization Event exists and is continuing as of the
Effective Date (as defined in Section 4 below), (b) each of the Agreements to
which such Company is a party, as amended hereby, constitutes the legal, valid
and binding obligations of such Company enforceable against such Company in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Company’s representations and warranties contained in each
of the Agreements to which it is a party is true and correct as of the Effective
Date as though made on such date (except for such representations and warranties
that speak only as of an earlier date).
          4. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below.
          5. Ratification. Except as expressly modified hereby, the Agreements,
as amended hereby, is hereby ratified, approved and confirmed in all respects.
          6. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Agreements to “this Agreement”, “hereof”, or “hereunder”
or words of like import, and all references to the Agreements in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreements, as amended by this
Amendment.
          7. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.
JUPITER SECURITIZATION CORPORATION
By: JPMorgan Chase Bank, N.A., its attorney-in-fact

                By:   /s/ John Kuhns       Name:   John Kuhns      Title:   Vice
President     

JPMORGAN CHASE BANK, N.A., as a Committed Purchaser, as Jupiter Agent and as
Administrative Agent

                By:   /s/ John Kuhns       Name:   John Kuhns      Title:   Vice
President     

LIBERTY STREET FUNDING CORP.

                By:   /s/ Bernard J. Angelo     Name:   Bernard J. Angelo    
Title:   Vice President  

4



--------------------------------------------------------------------------------



 



THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street Agent

                By:   /s/ J. ALAN EDWARDS       Name:   J. ALAN EDWARDS     
Title:   MANAGING DIRECTOR   

5



--------------------------------------------------------------------------------



 



TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation

                By:   /s/ John E. Kunz       Name:   John E. Kunz      Title:  
Vice President and Treasurer     

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
a Delaware corporation

                By:   /s/ Gary Silha       Name:   Gary Silha      Title:  
Assistant Treasurer     

THE PULLMAN COMPANY,
a Delaware corporation

                By:   /s/ Gary Silha       Name:   Gary Silha      Title:  
Assistant Treasurer     

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:
TENNECO AUTOMOTIVE INC., a Delaware corporation

                By:   /s/ John E. Kunz       Name:   John E. Kunz      Title:  
Vice President and Treasurer     

6



--------------------------------------------------------------------------------



 



OMNIBUS AMENDMENT NO. 3
AMENDMENT NO. 3 TO RECEIVABLES SALE AGREEMENTS AND
AMENDMENT NO. 11 TO SECOND AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT
          THIS OMNIBUS AMENDMENT NO. 3, dated as of April 29, 2009 (this
“Amendment”), is by and among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) The Pullman Company, a Delaware corporation (“Pullman”),
     (c) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller and Pullman, the
“Companies”),
     (d) Falcon Asset Securitization Company LLC, a Delaware limited liability
company as assignee of Jupiter Securitization Company LLC (“Falcon” or a
“Conduit”), and Liberty Street Funding LLC, a Delaware limited liability company
formerly known as Liberty Street Funding Corp., a Delaware corporation (“Liberty
Street” or a “Conduit”),
     (e) The Bank of Nova Scotia, a Canadian chartered bank acting through its
New York Agency, individually (together with Liberty Street, the “Liberty Street
Group”), and in its capacity as agent for the Liberty Street Group (a
“Co-Agent”), and
     (f) JPMorgan Chase, N.A., individually (the “Falcon Committed Purchaser”
and, together with Falcon, the “Falcon Group”), in its capacity as agent for the
Falcon Group (a “Co-Agent”), and in its capacity as administrative agent for the
Falcon Group, the Liberty Street Group and each Co-Agent (in such capacity,
together with its successors and assigns, the “Administrative Agent” and,
together with each of the Co-Agents, the “Agents”).
W I T N E S S E T H :
     WHEREAS, Tenneco Operating and Seller are parties to that certain
Receivables Sale Agreement, dated as of October 31, 2000, between Tenneco
Operating, as seller, and Seller, as purchaser, and Pullman and Seller are
parties to that certain Receivables Sale Agreement, dated as of December 27,
2000, between Pullman, as seller, and Seller, as purchaser, as heretofore
amended (collectively, the “Receivables Sale Agreements”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, Seller, Tenneco Operating, the Liberty Street Group, the Falcon
Group and the Agents are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of May 4, 2005, as heretofore amended
(the “Receivables Purchase Agreement” and, together with the Receivable Sale
Agreements, the “Agreements”);
     WHEREAS, pursuant to the Receivables Sale Agreements, the Originators have
sold, assigned, transferred, set-over and otherwise conveyed to the Seller, and
the Seller has acquired from the Originators, certain Receivables arising in
connection with the sale of goods or the rendering of services by the
Originators to, and the obligation to pay any Finance Charges by, General Motors
Corporation, Chrysler LLC and its/their respective Subsidiaries (the
“Reassignment Receivables”), all Related Security with respect to such
Reassignment Receivables and all Collections with respect to, and other proceeds
of, such Reassignment Receivables (collectively, the “Reassignment Assets”);
     WHEREAS, pursuant to the Receivables Purchase Agreement, the Seller has
sold, assigned, transferred and conveyed all of the Seller’s right, title and
interest in and to the Reassignment Assets;
     WHEREAS, the Seller has requested that the Purchasers sell, assign,
transfer and reconvey all of their right, title and interest in such
Reassignment Assets;
     WHEREAS, each of the Purchasers on the terms and conditions set forth
herein, agrees to sell, assign, transfer and reconvey all of its right, title
and interest in and to all of the Reassignment Assets;
     WHEREAS, the Originators have requested that they be permitted to purchase
the Reassignment Assets, and the Seller desires to sell, assign, transfer and
reconvey to the Originators such Reassignment Assets; and
     WHEREAS, the parties wish to amend the Agreements on the terms and subject
to the conditions hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings as attributed to such terms in the Agreements.

2



--------------------------------------------------------------------------------



 



          2. Amendments.
          2.1. The following definition in the Receivables Purchase Agreement
(and as incorporated by reference in the Receivables Sale Agreements) is hereby
amended and restated in its entirety to read as follows:
     “Receivable” means all indebtedness and other obligations owed to Seller or
an Originator (at the time it arises, and before giving effect to any transfer
or conveyance under a Receivables Sale Agreement or hereunder) or in which
Seller or an Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale of goods or the rendering of services by such Originator and the
obligation to pay any Finance Charges with respect thereto; provided, however,
in no event shall the term “Receivable” include any such indebtedness or
obligations (i) owed by any Subsidiary of Tenneco Automotive at any time,
(ii) owed by Delphi Corporation or any of its Subsidiaries if originated on or
prior to October 9, 2005; or (iii) owed by General Motors Corporation, Chrysler
LLC or any of their respective Subsidiaries. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Seller treats such indebtedness,
rights or obligations as a separate payment obligation.
          2.2. Notwithstanding Amendment No. 1, Amendment No. 4 and Amendment
No. 8 to the Receivables Purchase Agreement, the Seller, the Purchasers and the
Agent hereby agree that their business understanding was that the Commitment Fee
and Unused Fee (in each case, under and as defined in the then applicable Fee
Letter) for each Group was to be computed on an amount equal to 102% of that
Group’s respective Percentage of the Purchase Limit.
          3. Reassignment of Assets.
          3.1 Subject to the Seller’s receipt of fair market value as determined
by the parties (the “Transfer Price”) in accordance with the terms hereof and
the Seller’s and Tenneco Operating’s agreements in Section 3.2 below, each of
the Purchasers does hereby sell, assign, transfer and reconvey to the Seller
without recourse, representation or warranty (other than the absence of any
adverse claim created by it) all of its right, title and interest in and to the
Reassignment Assets. The Seller hereby agrees that except as set forth above the
Seller shall have no recourse against the Agents or the Purchasers with respect
to the Reassignment Assets.
          3.2 Each of the Seller and Tenneco Operating, as servicer, agrees to
hold the Transfer Price in accordance with the provisions of the Receivables
Purchase Agreement relating to Collections and to apply the Transfer Price as
Collections for purposes of the Receivables

3



--------------------------------------------------------------------------------



 



Purchase Agreement on the date hereof (which application may be on a net,
non-cash basis) and the Agents and Purchasers agree to such application.
          3.3 Subject to the Seller’s receipt of the Transfer Price, the Seller
does hereby sell, assign, transfer and reconvey to each of the Originators, as
applicable, without recourse, representation or warranty, for the Transfer
Price, all of the Seller’s right, title and interest in and to the Reassignment
Assets, in each case to the Originator who initially sold, transferred, assigned
and/or contributed such Reassignment Assets. Each of the Agents and Purchasers
hereby consent to such sale, assignment, transfer and reconveyance.
          3.4 Each party hereto agrees that, at any time and from time to time,
upon the written request of any other party hereto, it will execute, authorize
and deliver such further documents and do such further acts and things as the
requesting party may reasonably request in order to effect the purposes of this
Section 3.
          4. Certain Representations. In order to induce the Agents and the
Purchasers to enter into this Amendment, each of the Companies hereby represents
and warrants to the Agents and the Purchasers that, both before and after giving
effect to the amendments contained in Section 2 hereof, (a) no Amortization
Event or Potential Amortization Event exists and is continuing as of the
Effective Date (as defined in Section 5 below), (b) each of the Agreements to
which such Company is a party, as amended hereby, constitutes the legal, valid
and binding obligations of such Company enforceable against such Company in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at law
and (c) each of such Company’s representations and warranties contained in each
of the Agreements to which it is a party is true and correct as of the Effective
Date as though made on such date (except for such representations and warranties
that speak only as of an earlier date).
          5. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon (a) receipt by the
Administrative Agent of counterparts of this Amendment, duly executed by each of
the parties hereto, and consented to by the Performance Guarantor in the space
provided below, (b) receipt by the Administrative Agent of an opinion of the
Originators’ counsel confirming that the reconveyance of the Reassignment Assets
contemplated by Section 3 above will not change the conclusions reached in the
true sale and substantive non-consolidation opinions rendered by Mayer, Brown &
Platt on October 31, 2000 and December 27, 2000, (c) receipt by the Co-Agent for
the Falcon Group of an Aggregate Reduction in the amount $9,184,000, which
constitutes the ratable portion of the Transfer Price payable to the Falcon
Group and (d) receipt by the Co-Agent for the Liberty Street Group of an
Aggregate Reduction in the amount $7,216,000, which constitutes the ratable
portion of the Transfer Price payable to the Liberty Street Group. The parties
hereto acknowledge and agree that the payment of such Aggregate Reductions on
the date hereof shall satisfy the application of the Transfer Price as
Collections as provided in Section 3.2 above.
          6. Ratification. Except as expressly modified hereby, each of the
Agreements, as amended hereby, is hereby ratified, approved and confirmed in all
respects.

4



--------------------------------------------------------------------------------



 



          7. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Agreements to “this Agreement”, “hereof”, or “hereunder”
or words of like import, and all references to the Agreements in any and all
agreements, instruments, documents, notes, certificates and other writings of
every kind and nature shall be deemed to mean the Agreements, as amended by this
Amendment.
          8. Costs and Expenses. The Seller agrees to pay all reasonable costs,
fees, and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Agents, which attorneys may be employees of an
Agent) incurred by the Agent in connection with the preparation, execution and
enforcement of this Amendment.
          9. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.
FALCON ASSET SECURITIZATION COMPANY LLC
By: JPMorgan Chase Bank, N.A., Its attorney-in-fact

                By:   /s/ John M. Kuhns       Name: John M. Kuhns     
Title: Executive Director     

JPMORGAN CHASE BANK, N.A., As a Committed Purchaser, as Falcon Agent and as
Administrative Agent

                By:   /s/ John M. Kuhns       Name: John M. Kuhns     
Title: Executive Director     

LIBERTY STREET FUNDING LLC

                By:   /s/ Jill A. Russo       Name: Jill A. Russo     
Title: Vice President     

[SIGNATURE PAGE TO OMNIBUS AMENDMENT #3]

 



--------------------------------------------------------------------------------



 



THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street Agent

                By:   /s/ J. LAN EDWARDS       Name: J. LAN EDWARDS     
Title: MANAGING DIRECTOR     

[SIGNATURE PAGE TO OMNIBUS AMENDMENT #3]

 



--------------------------------------------------------------------------------



 



TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation

                By:   /s/ John E. Kunz       Name: John E. Kunz     
Title: President     

TENNECO AUTOMOTIVE OPERATING COMPANY INC.,
a Delaware corporation

                By:   /s/ Gary Silha       Name: Gary Silha     
Title: Assistant Treasurer     

THE PULLMAN COMPANY,
a Delaware corporation

                By:   /s/ John E. Kunz       Name: John E. Kunz      Title: Vice
President — Treasurer & Tax     

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:
TENNECO INC., a Delaware corporation

                By:   /s/ John E. Kunz       Name: John E. Kunz      Title: Vice
President — Treasurer & Tax     

[SIGNATURE PAGE TO OMNIBUS AMENDMENT #3]

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
OMNIBUS AMENDMENT NO. 4
AMENDMENT NO. 4 TO RECEIVABLES SALE AGREEMENTS
          THIS OMNIBUS AMENDMENT NO. 4, dated as of March 26, 2010 (this
“Amendment”), is by and among:
     (a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),
     (b) The Pullman Company, a Delaware corporation (“Pullman”),
     (c) Tenneco Automotive Operating Company Inc., a Delaware corporation, as
initial Servicer (“Tenneco Operating” and, together with Seller and Pullman, the
“Companies”), and
     (d) Tenneco Inc., a Delaware corporation, solely for the purpose specified
on the signature page hereto.
W I T N E S S E T H :
     WHEREAS, Tenneco Operating and Seller are parties to that certain
Receivables Sale Agreement, dated as of October 31, 2000, between Tenneco
Operating, as seller, and Seller, as purchaser, and Pullman and Seller are
parties to that certain Receivables Sale Agreement, dated as of December 27,
2000, between Pullman, as seller, and Seller, as purchaser, as heretofore
amended (collectively, the “Receivables Sale Agreements”);
     WHEREAS, Seller, Tenneco Operating, Falcon Asset Securitization Company
LLC, a Delaware limited liability company, and Liberty Street Funding LLC, a
Delaware limited liability company, as conduits, the committed purchasers from
time to time party thereto, JPMorgan Chase Bank, N.A., a national banking
association (“JPMorgan”), The Bank of Nova Scotia, a Canadian chartered bank
acting through its New York Agency and Wells Fargo Bank, N.A., a national
banking association (“Wells Fargo”), as co-agents and JPMorgan, as
administrative agent (the “Agent”) are parties that certain Third Amended and
Restated Receivables Purchase Agreement, dated as of March 26, 2010 (as the same
may from time to time hereafter be amended, supplemented, restated or otherwise
modified, the “Receivables Purchase Agreement”);
     WHEREAS, the Seller, Tenneco Operating and Wells Fargo, as SLOT Agent (the
“SLOT Agent”) are parties that certain SLOT Receivables Purchase Agreement,
dated as of March 26, 2010 (as the same may from time to time hereafter be
amended, supplemented, restated or otherwise modified, the “SLOT RPA” and
collectively with the Receivables Sale Agreements and the Receivables Purchase
Agreement, the “Agreements”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Seller, Tenneco Operating and Pullman desire to amend the
Receivables Sale Agreements on the terms and subject to the conditions
hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined shall have their meanings, as the context requires, as attributed to
such terms in the Agreements.
          2. Amendments to Receivables Sale Agreements.
     2.1. Preliminary Statements. The Preliminary Statements of each of the
Receivables Sale Agreements are hereby amended to add the following statement:
     “Following the purchase of Receivables from Seller, Buyer will sell
undivided interests therein and in the associated Related Security and
Collections pursuant to that certain SLOT Receivables Purchase Agreement, dated
as of March 26, 2010 (as the same may from time to time hereafter be amended,
supplemented, restated or otherwise modified, the “SLOT RPA”) among Buyer,
Tenneco Automotive Operating Company Inc. and Wells Fargo Bank, N.A. or any
successor agent appointed pursuant to the terms of the SLOT RPA, as agent for
the Purchasers from time to time party thereto (in such capacity, the “SLOT
Agent”).
          2.2. Section 1.2(b). Section 1.2(b) of each Receivables Sale Agreement
shall be amended and restated in its entirety to read as follows:
     “(b) It is the intention of the parties hereto that the sale of the
Receivables made hereunder shall constitute a true sale thereof, which sale is
absolute and irrevocable and provides Buyer with the full benefits of ownership
of the Receivables. Except for the Deemed Collections owed pursuant to
Section 1.4, the sale of Receivables hereunder is made without recourse to
Seller; provided, however, that (i) Seller shall be liable to Buyer for all
representations, warranties, covenants and indemnities made by Seller pursuant
to the terms of the Transaction Documents to which Seller is a party, and
(ii) such sale does not constitute and is not intended to result in an
assumption by Buyer or any assignee thereof of any obligation of Seller or any
other Person arising in connection with the Receivables, the related Contracts
and/or other Related Security or any other obligations of Seller. In view of the
intention of the parties hereto that the sale of Receivables made hereunder
shall constitute a sale of such Receivables rather than a loan secured thereby,
Seller agrees that it will, on or prior to the Purchase Date and in accordance
with Section 4.1(e)(ii), mark its master data processing records relating to the
Receivables with a legend acceptable to Buyer (and to the Agent and the SLOT
Agent, each in its capacity as Buyer’s assignee), evidencing

2



--------------------------------------------------------------------------------



 



that Buyer has purchased or otherwise acquired such Receivables as provided in
this Agreement and to note in its financial statements that Seller’s Receivables
have been sold or otherwise conveyed outright to Buyer. Upon the request of
Buyer (or the Agent or, subject to the Intercreditor Agreement, the SLOT Agent,
each in its capacity as Buyer’s assignee), Seller will execute and file such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate to perfect and maintain the perfection of Buyer’s ownership interest
in the Receivables and the Collections with respect thereto, or as Buyer (or the
Agent or, subject to the Intercreditor Agreement, the SLOT Agent, each in its
capacity as Buyer’s assignee) may reasonably request.”
          2.3. Section 1.3(a)(i). Section 1.3(a)(i) of each Receivables Sale
Agreement shall be amended by deleting the phrase “to the Agent for the benefit
of the Purchasers under the Receivables Sale Agreement” in its entirety and
substituting the following phrase in lieu thereof:
     “to the Agent for the benefit of the Purchasers under the Receivables
Purchase Agreement or the SLOT Agent for the benefit of the SLOT Purchasers
under the SLOT RPA”
          2.4. Section 1.3(b). Clause first of Section 1.3(b) of each
Receivables Sale Agreement shall be amended by deleting the phrase “to the Agent
for the benefit of the Purchasers under the Receivables Sale Agreement” in its
entirety and substituting the following phrase in lieu thereof:
     “to the Agent for the benefit of the Purchasers under the Receivables
Purchase Agreement or the SLOT Agent for the benefit of the SLOT Purchasers
under the SLOT RPA”
          2.5. Section 1.3(c). Section 1.3(c) of each Receivables Sale Agreement
shall be amended by deleting the phrase “the Agent for the benefit of the
Purchasers” in its entirety and substituting the following phrase in lieu
thereof:
     “to the Agent for the benefit of the Purchasers under the Receivables
Purchase Agreement or the SLOT Agent for the benefit of the SLOT Purchasers
under the SLOT RPA in accordance with the terms of the Intercreditor Agreement”
          2.6. Section 1.6(a). Section 1.6(a) of each Receivables Sale Agreement
shall be amended and restated in its entirety to read as follows:
     “(a) In connection with the Purchase of Receivables hereunder, Seller
hereby sells, transfers, assigns and otherwise conveys to Buyer all of Seller’s
right and title to, and interest in, the Records relating to all such
Receivables, without the need for any further documentation in connection with
their conveyance or Purchase. In connection with such transfer, Seller hereby
grants to each of Buyer, the Agent, the SLOT Agent and the Servicer an
irrevocable, nonexclusive license to use, without royalty or payment of any
kind, all software used by Seller to

3



--------------------------------------------------------------------------------



 



account for the Receivables, to the extent necessary to administer the
Receivables, whether such software is owned by Seller or is owned by others and
used by Seller under license agreements with respect thereto, provided that
should the consent of any licensor of Seller to such grant of the license
described herein be required, Seller hereby agrees that upon the request of
Buyer (or the Agent or, subject to the Intercreditor Agreement, the SLOT Agent,
each in its capacity as Buyer’s assignee), Seller will use its reasonable
efforts to obtain the consent of such third-party licensor. Each of the licenses
granted hereby shall be irrevocable, and shall terminate on the date this
Agreement terminates in accordance with its terms.”
          2.7. Section 1.6(b). Section 1.6(b) of each Receivables Sale Agreement
shall be amended and restated in its entirety to read as follows:
     “(b) Seller (i) shall take such action reasonably requested by Buyer
(and/or the Agent or, subject to the Intercreditor Agreement, the SLOT Agent,
each in its capacity as Buyer’s assignee), from time to time hereafter, that may
be necessary or appropriate to ensure that Buyer and its assigns under the
Receivables Purchase Agreement have an enforceable ownership interest in the
Records relating to the Receivables purchased from or contributed by Seller
hereunder, and (ii) shall use its reasonable efforts to ensure that Buyer, the
Agent, the SLOT Agent and the Servicer each has an enforceable right (whether by
license or sublicense or otherwise) to use all of the computer software used to
account for the Receivables and/or to recreate such Records.”
          2.8. Section 4.1(a)(vi). Section 4.1(a)(vi) of each Receivables Sale
Agreement shall be amended by deleting the phrase “(and the Agent’s, as Buyer’s
assignee)” in its entirety and substituting the following phrase in lieu
thereof:
     “(and, each in its capacity as Buyer’s assignee, the Agent’s or, subject to
the Intercreditor Agreement, the SLOT Agent’s)”
          2.9. Section 4.1(e)(ii). Section 4.1(e)(ii) of each Receivables Sale
Agreement shall be amended by deleting the phrase “describing the interest of
the Agent (on behalf of the Purchasers) under the Receivables Purchase
Agreement” in its entirety and substituting the following phrase in lieu
thereof:
     “describing the interest of the Agent (on behalf of the Purchasers under
the Receivables Purchase Agreement) and the SLOT Agent (on behalf of the SLOT
Purchasers under the SLOT RPA)”
          2.10. Section 4.1(h). Section 4.1(h) of each Receivables Sale
Agreement shall be amended by deleting the phrase “the Agent and the Purchasers
are entering into the transactions contemplated by the Receivables Purchase
Agreement” in its entirety and substituting the following phrase in lieu
thereof:
     “the Agent and the Purchasers under the Receivables Purchase Agreement and
the SLOT Agent and the SLOT Purchasers under the SLOT RPA are entering

4



--------------------------------------------------------------------------------



 



into the transactions contemplated by the Receivables Purchase Agreement and the
SLOT RPA, as applicable,”
          2.11. Section 7.1. The last paragraph of Section 7.1 of each
Receivables Sale Agreement shall be amended and restated in its entirety to read
as follows:
     “No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by Seller and Buyer and, subject to the
Intercreditor Agreement, the Agent and the Financial Institutions in accordance
with the terms of and to the extent required under the Receivables Purchase
Agreement and the SLOT Agent and the SLOT Purchasers under the SLOT RPA in
accordance with the terms of and to the extent required under the SLOT RPA”
          2.12. Section 7.3(a). Section 7.3(a) of each Receivables Sale
Agreement shall be amended by deleting the phrase “the Agent for the benefit of
the Purchasers under the Receivables Purchase Agreement” in its entirety and
substituting the following phrase in lieu thereof:
     “the Agent for the benefit of the Purchasers under the Receivables Purchase
Agreement and the SLOT Agent (for the benefit of the SLOT Purchasers under the
SLOT RPA)”
          2.13. Section 7.3(a)(i). Section 7.3(a)(i) of each Receivables Sale
Agreement shall be shall be amended and restated in its entirety to read as
follows:
     “If Seller fails to perform any of its obligations hereunder, Buyer (or its
assigns) may (but shall not be required to) perform, or cause performance of,
such obligations, and Buyer’s (or such assigns’) costs and expenses incurred in
connection therewith shall be payable by Seller as provided in Section 6.2.
Seller irrevocably authorizes Buyer (and its assigns) at any time and from time
to time in the sole discretion of Buyer (or its assigns), and appoints Buyer
(and its assigns) as its attorney(ies)-in-fact, to act on behalf of Seller
(i) to execute on behalf of Seller as debtor and to file financing statements
necessary or desirable in Buyer’s (or its assigns’) sole discretion to perfect
and to maintain the perfection and priority of the interest of Buyer in the
Receivables and Related Security and (ii) to file a carbon, photographic or
other reproduction of this Agreement or any financing statement with respect to
the Receivables as a financing statement in such offices as Buyer (or its
assigns) in their sole discretion deem necessary or desirable to perfect and to
maintain the perfection and priority of Buyer’s interests in the Receivables.
This appointment is coupled with an interest and is irrevocable. From and after
July 1, 2001: (A) Seller hereby authorizes Buyer (and the Agent and, subject to
the Intercreditor Agreement, the SLOT Agent, each in its capacity as Buyer’s
assignee) to file financing statements and other filing or recording documents
with respect to the Receivables and Related Security

5



--------------------------------------------------------------------------------



 



(including any amendments thereto, or continuation or termination statements
thereof), without the signature o r other authorization of Seller, in such form
and in such offices as the Buyer or any of its assigns reasonably determines
appropriate to perfect or maintain the perfection of the security interest of
Buyer and its assigns hereunder, (B) Seller acknowledges and agrees that it is
not authorized to, and will not, file financing statements or other filing or
recording documents with respect to the Receivables or Related Security
(including any amendments thereto, or continuation or termination statements
thereof), without the express prior written approval by the Agent and, subject
to the Intercreditor Agreement, the SLOT Agent, each in its capacity as Buyer’s
assignee, consenting to the form and substance of such filing or recording
document, and (C) Seller approves, authorizes and ratifies any filings or
recordings made by or on behalf of the Agent or, subject to the Intercreditor
Agreement, the SLOT Agent, each in its capacity as Buyer’s assignee, in
connection with the perfection of the security interest in favor of Buyer or the
Agent or the SLOT Agent, as applicable, each in its capacity as Buyer’s
assignee.”
          2.14. Section 7.4(a). Section 7.4(a) of each Receivables Sale
Agreement shall be shall be by deleting the phrase “the Agent” in its entirety
and substituting the phrase “the Agent, the SLOT Agent” in lieu thereof.
          2.15. Section 7.4(b). Section 7.4(b) of each Receivables Sale
Agreement shall be shall be amended and restated in its entirety to read as
follows:
     “Anything herein to the contrary notwithstanding, Seller hereby consents to
the disclosure of any nonpublic information with respect to it (i) to Buyer, the
Agent, the Purchasers, the SLOT Agent and the SLOT Purchasers, (ii) by Buyer,
the Agent, the Purchasers, the SLOT Agent or the SLOT Purchasers, to any
prospective or actual assignee or participant of any of them; provided that such
assignee or participant agrees to be bound by the terms of this Section 7.4 and
(iii) by the Agent, the Purchasers, the SLOT Agent, the SLOT Purchasers, or
Conduit, to any rating agency, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to Conduit or any entity organized
for the purpose of purchasing, or making loans secured by, financial assets for
which the Agent or the SLOT Agent acts as the administrative agent and to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided that each such Person is informed of the confidential nature
of such information. In addition, the Purchasers, the Agent, the SLOT Purchasers
and the SLOT Agent may disclose any such nonpublic information pursuant to any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).”

6



--------------------------------------------------------------------------------



 



          2.16. Section 7.6. Section 7.6 of each Receivables Sale Agreement
shall be shall be amended and restated in its entirety to read as follows:
     “Except with respect to any claim arising out of the willful misconduct or
gross negligence of Conduit, the Agent, any Financial Institution, the SLOT
Agent or any SLOT Purchaser, no claim may be made by Seller or any other Person
against the Agent, the SLOT Agent, any of the Purchasers or any of the SLOT
Purchasers or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and Seller hereby
waives, releases, and agrees not to sue upon any claim for any such special,
indirect consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.”
          2.17. Section 7.10(b). Section 7.10(b) of each Receivables Sale
Agreement shall be shall be amended and restated in its entirety to read as
follows:
     “(b) This Agreement shall be binding upon and inure to the benefit of
Seller, Buyer and their respective successors and permitted assigns (including
any trustee in bankruptcy). None of Seller may assign any of its rights and
obligations hereunder or any interest herein without the prior written consent
of Buyer. Buyer may assign at any time its rights and obligations hereunder and
interests herein to any other Person without the consent of Seller. Without
limiting the foregoing, Seller acknowledges that Buyer, pursuant to the
Receivables Purchase Agreement and the SLOT RPA, may assign to the Agent, for
the benefit of the Purchasers, or the SLOT Agent, for the benefit of the SLOT
Purchasers, its rights, remedies, powers and privileges hereunder and that the
Agent or, subject to the Intercreditor Agreement, the SLOT Agent, may further
assign such rights, remedies, powers and privileges to the extent permitted in
the Receivables Purchase Agreement or the SLOT RPA, as applicable. Seller agrees
that the Agent and the SLOT Agent, each as the assignee of Buyer, shall, subject
to the terms of the Receivables Purchase Agreement or the SLOT RPA, as
applicable, and the Intercreditor Agreement, have the right to enforce this
Agreement and to exercise directly all of Buyer’s rights and remedies under this
Agreement (including, without limitation, the right to give or withhold any
consents or approvals of Buyer to be given or withheld hereunder) and Seller
agrees to cooperate fully with the Agent and the SLOT Agent, as applicable, in
the exercise of such rights and remedies. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by Seller
pursuant to Article II; (ii) the indemnification and payment provisions of
Article VI; and (iii) Section 7.5 shall be continuing and shall survive any
termination of this Agreement.”

7



--------------------------------------------------------------------------------



 



          2.18. Exhibit I. The following definitions shall be added to Exhibit I
of each Receivables Sale Agreement in the appropriate alphabetical order:
     “SLOT Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.
     “SLOT Purchaser” has the meaning set forth in the SLOT RPA.
     “SLOT RPA” has the meaning set forth in the Preliminary Statements to the
Agreement.
          2.19 Exhibit II to Receivables Sale Agreement (Tenneco Operating).
Exhibit II to the Receivables Sale Agreement between Tenneco Operating and the
Seller shall be amended and restated in its entirety and replaced with Exhibit I
attached hereto.
          2.20 Exhibit III to Receivables Sale Agreement (Tenneco Operating).
Exhibit III to the Receivables Sale Agreement between Tenneco Operating and the
Seller shall be amended and restated in its entirety and replaced with
Exhibit II attached hereto.
          2.22 Exhibit III to Receivables Sale Agreement (Pullman). Exhibit III
to the Receivables Sale Agreement between Pullman and the Seller shall be
amended and restated in its entirety and replaced with Exhibit III attached
hereto.
          3. Amendments to Subordinated Note.
     3.1. Section 6. Section 6 of the Subordinated Note of each of the
Receivables Sale Agreements shall be hereby amended and restated in its entirety
to read as follows:
     “Amendments. This Subordinated Note shall not be amended or modified except
in accordance with Section 7.1 of the Receivables Sale Agreement. The terms of
this Subordinated Note may not be amended or otherwise modified without, subject
to the Intercreditor Agreement, the prior written consent of the Agent for the
benefit of the Purchasers and the SLOT Agent for the benefit of the SLOT
Purchasers.”
     3.2. Section 9. Section 9 of the Subordinated Note of each of the
Receivables Sale Agreements shall be hereby amended and restated in its entirety
to read as follows:
     “Assignment. This Subordinated Note may not be assigned, pledged or
otherwise transferred to any party other than Seller without, subject to the
Intercreditor Agreement, the prior written consent of the Agent for the benefit
of the Purchasers and the SLOT Agent for the benefit of the SLOT Purchasers.”
          4. Certain Representations. Each of the Companies hereby represents
and warrants to the Agent, the Purchasers, the SLOT Agent and the SLOT
Purchasers that, both before and after giving effect to the amendments contained
in Section 2 hereof, (a) no

8



--------------------------------------------------------------------------------



 



Amortization Event or Potential Amortization Event exists and is continuing as
of the Effective Date (as defined in Section 5 below), (b) each of the
Agreements to which such Company is a party, as amended hereby, constitutes the
legal, valid and binding obligations of such Company enforceable against such
Company in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization or other similar laws
relating to or limiting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law and (c) each of such Company’s representations and warranties contained
in each of the Agreements to which it is a party is true and correct as of the
Effective Date as though made on such date (except for such representations and
warranties that speak only as of an earlier date).
          5. Effective Date. This Amendment shall become effective as of the
date first above written (the “Effective Date”) upon receipt by the Agent and
the SLOT Agent of counterparts of this Amendment, duly executed by each of the
parties hereto, and consented to by the Performance Guarantor in the space
provided below.
          6. Ratification. Except as expressly modified hereby, each of the
Receivables Sale Agreements, as amended hereby, is hereby ratified, approved and
confirmed in all respects.
          7. Reference to Agreement. From and after the Effective Date hereof,
each reference in the Receivables Sale Agreements to “this Agreement”, “hereof”,
or “hereunder” or words of like import, and all references to the Receivables
Sale Agreements in any and all agreements, instruments, documents, notes,
certificates and other writings of every kind and nature shall be deemed to mean
the Receivables Sale Agreements, as amended by this Amendment.
          8. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
          9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

          TENNECO AUTOMOTIVE RSA COMPANY,
a Delaware corporation
    By:         Name:         Title:         TENNECO AUTOMOTIVE OPERATING
COMPANY INC.,
a Delaware corporation
    By:         Name:         Title:         THE PULLMAN COMPANY,
a Delaware corporation
    By:         Name:         Title:        

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment and hereby confirms that its Performance Undertaking remains
unaltered and in full force and effect:

          TENNECO INC., a Delaware corporation
    By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT I
PLACES OF BUSINESS; LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S); OTHER NAMES
Places of Business and Locations of Records:
Chief Executive Office
500 North Field Drive
Lake Forest, IL 60045
Other Place of Business
1 International Drive
Monroe, Michigan 48161
Federal Employer Identification Number:
74-1933558
Prior Legal Names (in past 5 years):
n/a
Trade and Assumed Names:
EZ Ride or any variation thereof
MAECO or any variation thereof
Monroe or any variation thereof
Walker or any variation thereof
Precision Modular Assembly
Rancho Ind or any variation thereof
Regal Ride or any variation thereof
Tenneco or any variation thereof
NAPA Shocks
DeKoven any variation thereof
Tennessee Gas Pipeline
Dyno Max
NAPA Mufflers
NAS-Walker Manufacturing
National Account Sales
Performance Industries Inc.
Perfection and any variation thereof
Thrush and any variation thereof

11



--------------------------------------------------------------------------------



 



EXHIBIT II
LOCK-BOXES; COLLECTION ACCOUNTS; COLLECTION BANKS
[Intentionally Omitted]

12



--------------------------------------------------------------------------------



 



EXHIBIT III
LOCK-BOXES; COLLECTION ACCOUNTS; COLLECTION BANKS
[Intentionally Omitted]

13